                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-60292-BLOOM/Valle

AIM RECYCLING OF FLORIDA, LLC
and LKQ PICK YOUR PART
SOUTHEAST, LLC,

       Plaintiffs,

v.

METALS USA, INC., UNIVERSAL
SCRAP MANAGEMENT, LLC, OBED
LENDIAN, and SAMUEL ABREU,

      Defendants.
___________________________________/

                                      OMNIBUS ORDER

       THIS CAUSE is before the Court upon Plaintiffs AIM Recycling of Florida, LLC (“AIM”)

and LKQ Pick Your Part Southeast, LLC’s (“LKQ”) (collectively, “Plaintiffs”) Renewed Motion

for Partial Summary Judgment as to Liability, ECF No. [263] (“Plaintiffs’ Motion for Summary

Judgment”), and Defendants Metals USA, Inc. (“Metals USA”) and Obed Lendian’s (“Lendian”)

(collectively, “Defendants”) Motion for Summary Judgment, ECF No. [261] (“Defendants’

Motion for Summary Judgment”), (collectively, the “Motions”). The Court has reviewed the

Motions, all opposing and supporting submissions, the record in this case, the applicable law, and

is otherwise fully advised. For the reasons set forth below, Plaintiffs’ Motion for Summary

Judgment is denied, and Defendants’ Motion for Summary Judgment is denied.
                                                               Case No. 18-cv-60292-BLOOM/Valle


    I.   BACKGROUND

         On February 9, 2018, Plaintiffs initiated the instant RICO1 action against Metals USA and

Samuel Abreu (“Abreu”), alleging a multi-year conspiracy to steal valuable scrap metal from

Plaintiffs’ facility, ECF No. [1], and the case was originally assigned to the Honorable William J.

Zloch, ECF No. [2]. On April 10, 2018, Plaintiffs amended their Complaint, naming Lendian and

Universal Scrap Management, LLC (“Universal”) as additional Defendants. ECF No. [24]

(“Amended Complaint”).2 Plaintiffs’ Amended Complaint asserts five counts: Count I (Civil

RICO – Violations of 18 U.S.C. § 1962(c)); Count II (Civil RICO Conspiracy – Violations of 18

U.S.C. § 1962(d)); Count III (Florida Civil RICO and Remedies for Criminal Activities); Count

IV (Florida Civil RICO and Remedies for Criminal Activities – Conspiracy); and Count V (Unjust

Enrichment). Id.3

         Believing that the Department of Justice (“DOJ”) planned to indict them on criminal

charges, on March 1, 2019, Defendants filed a Motion for Temporary Stay. ECF No. [122]. On

April 4, 2019, Judge Zloch granted the Motion for Temporary Stay, pending the resolution of

Defendants’ parallel criminal case. ECF No. [146]. On June 27, 2019, the instant action was

reassigned to the undersigned. ECF No. [147]. Moreover, on August 26, 2019, the DOJ provided

Defendants with a declination letter, indicating that the criminal investigation was closed and that

the DOJ would not be prosecuting. ECF No. [151] at 1-2. On August 28, 2019, after being advised

that the DOJ was closing its criminal investigation into Defendants, this Court lifted the stay. ECF

No. [154].


1
  Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq.
2
  The Motions before the Court today pertain only to Defendants Metals USA and Lendian, and any
reference in this Order to “Defendants” should be understood as referring only to Metals USA and Lendian.
The two other Defendants in this case — i.e., Abreu and Universal — will be referred to as such.
3
  Counts I-IV of Plaintiffs’ Amended Complaint are asserted against Metals USA, Lendian, Universal, and
Abreu, whereas Count V is brought against Metals USA, Lendian, and Universal. ECF No. [24].


                                                   2
                                                                Case No. 18-cv-60292-BLOOM/Valle


        Before this action was stayed pending Defendants’ criminal prosecution, on February 15,

2019, Plaintiffs filed a Motion for Partial Summary Judgment as to Liability, ECF No. [120], and

corresponding Statement of Material Facts in Support of Plaintiffs’ Motion for Partial Summary

Judgment as to Liability, ECF No. [119], which was never resolved prior to the case being stayed.

        On August 29, 2019, after this Court lifted the stay, Plaintiffs filed a Renewed Motion for

Partial Summary Judgment, ECF No. [158], incorporating the Statement of Material Facts from

their original Motion, ECF No. [119]. On September 23, 2019, Defendants filed a Motion for

Summary Judgment, ECF No. [177], and accompanying Statement of Material Facts, ECF No.

[178]. On October 28, 2019, Plaintiffs moved to supplement the summary judgment record with

certified English translations of telephone recordings of allegedly incriminating conversations

between Abreu and Lendian. ECF No. [238].4 This Court granted Plaintiffs’ motion to supplement

the summary judgment record and ordered the parties to revise their summary judgment briefing

to address this supplemental evidence. ECF No. [258].

        On November 26, 2019, pursuant to this Court’s Order, Plaintiffs filed their Renewed

Motion for Partial Summary Judgment, ECF No. [263], along with their corresponding

Supplemented Statement of Material Facts, ECF No. [264] (“Plaintiffs’ SOF”). Plaintiffs’ SOF

sets forth many facts that are premised upon adverse inferences derived from Lendian’s invocation

of his Fifth Amendment rights during his deposition due to the forthcoming criminal prosecution.

Id. at 8-11. On December 10, 2019, Defendants filed their Response in Opposition to Plaintiffs’

Motion for Summary Judgment, ECF No. [267] (“Response to Plaintiffs’ Motion for Summary

Judgment”), along with their Amended Counterstatement of Disputed Material Facts, ECF No.


4
 During these telephone calls, Lendian and Abreu were conversing in Spanish. Plaintiffs have not submitted
the recordings themselves as summary judgment evidence. Instead, Plaintiffs submitted transcripts of these
recordings with English translations, ECF Nos. [264-8] & [264-9], in support of their current Motion for
Summary Judgment.


                                                    3
                                                                Case No. 18-cv-60292-BLOOM/Valle


[272] (“Defendants’ CSOF”). Defendants’ CSOF included as an attachment Lendian’s sworn

affidavit asserting additional facts, to which he previously could not testify, in order to rebut the

adverse inferences derived from his prior Fifth Amendment invocation. ECF No. [272] at 20-30.

On December 17, 2019, Plaintiffs submitted their Reply, ECF No. [275].

          Likewise, on November 26, 2019, Defendants filed their Motion for Summary Judgment,

ECF No. [261], and accompanying Statement of Material Facts, ECF No. [262] (“Defendants’

SOF”). On December 10, 2019, Plaintiffs filed their Response to Defendants’ Motion for Summary

Judgment, ECF No. [270] (“Response to Defendants’ Motion for Summary Judgment”), and their

corresponding Counter Statement of Material Facts, ECF No. [271] (“Plaintiffs’ CSOF”), to which

Defendants filed a Reply, ECF No. [274].

    II.   MATERIAL FACTS

          Based on the parties’ statements and counterstatements of material facts, along with the

evidence in the record, the following facts are not genuinely in dispute unless otherwise noted.

          Plaintiffs operate an industrial scrap metal facility with approximately forty employees.

Dep. of Plaintiffs’ Corp. Representative 36:5-7, ECF No. [272] at 42-216 (“Gerding Dep.”).

Plaintiffs’ facility “takes [] end-of-life crush cars and runs them through a massive shredding

operation which separates — which hammers up the cars and separates the metals from the car

and the waste into ferrous material, nonferrous material, and waste.” Hr’g on Mot. for Prelim. Inj.

Tr. 10:18-21,5 ECF No. [264-2] (“Hr’g Tr.”). Plaintiffs’ facility primarily produces ferrous shred,

which they then sell to customers domestically and internationally. Hr’g Tr. 14:18-20.




5
  In this Order, any citations to the page numbers from the transcript of the Hearing on Plaintiffs’ Motion
for Preliminary Injunction are based on the Case Management/Electronic Case Files system’s (“CM/ECF”)
pagination, rather than the page numbers listed on the actual transcript, which are obstructed by the
CM/ECF Bates stamp.


                                                    4
                                                             Case No. 18-cv-60292-BLOOM/Valle


       Metals USA operates a metal recycling facility that buys, cuts, and resells different kinds

of metals. Dep. of Javier Fleites 21:10-22:24, ECF No. [264-3] (“Fleites Dep.”); Dep. of Metals

USA’s Corp. Representative 13:16-17, ECF No. [264-4] (“Metals Dep.”). Lendian owns Metals

USA and is involved in every aspect of Metals USA’s operation and decision making, including

hiring and firing employees, entering into contracts on behalf of the company, and determining the

market rate for materials that Metals USA purchases. Fleites Dep. 51:16-25; Metals Dep. 107:19-

21; Dep. of Roberto Rodriguez 98:15-17, ECF No. [264-5] (“Rodriguez Dep.”).

       Around December 2017, Plaintiffs’ operations controller, Fritz Gerding, noticed a

significant discrepancy between the physical amount of shred inventory stored at the facility and

the amount of inventory listed in company records for accounting purposes. Hr’g Tr. 17:2-7;

Gerding Dep. 39:14-41:24. Based on this discrepancy, Gerding and Plaintiffs’ general manager,

Walter Griessier, began an internal investigation to determine the cause of the inventory

discrepancy. Hr’g Tr. 17:18-18:3; Gerding Dep. 42:9-16. During their investigation, Gerding and

Griessier enlisted the help of another employee at Plaintiffs’ facility, Pedro Torres (“Torres”), who

they felt would provide valuable knowledge about the facility’s systems and operations. Hr’g Tr.

18:17-19:11; Gerding Dep. 42:17-43:10. Torres operated the truck scale to measure the incoming

and outgoing weights of vehicles passing through Plaintiffs’ facility, which were then used to

determine the amount of scrap metal purchased from particular customers. Hr’g Tr. 18:17-19:11.

Ultimately, Torres confessed to Gerding and Griessier that he was aware of a theft scheme at

Plaintiffs’ facility that he had taken part in. Hr’g Tr. 19:16-19; Gerding Dep. 43:10-17. During his

confession, Torres implicated numerous other employees who were involved in the theft scheme,

including Samuel Abreu. Hr’g Tr. 22:1-6, 25:6-8; Gerding Dep. 58:19-60:11. With Torres’s help,




                                                 5
                                                                Case No. 18-cv-60292-BLOOM/Valle


Gerding and Griessier were later able to capture Abreu on video paying Torres an envelope of

$3,000.00 in cash. Hr’g Tr. 56:3-16; Gerding Dep. 61:2-64:25.

        Abreu worked as a loader operator at Plaintiffs’ scrap metals facility from April 2014 to

February 2018. Aff. of Samuel Abreu, ECF No. [264-1] ¶ 2 (“Abreu Aff.”). In April 2014, Abreu’s

co-worker, Jose Rodriguez,6 confided in him that multiple employees at Plaintiffs’ facility had

been stealing scrap metal. Id. ¶ 4. Jose Rodriguez explained that the employees involved would

enter the facility with trucks early in the morning, load those trucks with Plaintiffs’ scrap metal,

and then direct those trucks out of Plaintiffs’ facility to deliver the loads of stolen scrap to a location

that Abreu later learned was Metals USA. Id. ¶¶ 4-5. After learning about the theft scheme, Jose

Rodriguez began paying Abreu weekly for his silence, and these payments continued until the end

of 2015. Id. ¶¶ 6-7. During this time, Jose Rodriguez was the “chief person working at AIM that

was in charge of stealing and delivering these stolen goods.” Hr’g Tr. 151:23-152:5.

        Abreu testified that, at the end of 2015, he was approached by a man named Ruben

Encarnacion about taking over for Jose Rodriguez in the theft operation because Jose Rodriguez

had become too unreliable. Abreu Aff. ¶ 7; Hr’g Tr. 146:15-147:9. Although he was not employed

by Plaintiffs, Encarnacion was a known broker who had previous business interactions at

Plaintiffs’ facility where he “would broker loads of cars to AIM for shredding.” Hr’g Tr. 90:7-9.

In early 2016, Encarnacion facilitated an initial in-person meeting between Abreu and Lendian,

during which Abreu alleged that Lendian offered him $100.00 for every ton of scrap metal stolen.

Abreu Aff. ¶¶ 8-9; Hr’g Tr. 148:9-149:5. Defendants, however, contend that Lendian never

instructed Abreu to steal anything, nor did Lendian offer to pay Abreu for Plaintiffs’ stolen scrap.

Defendants point to Metals USA’s Customer History Report, which shows the fluctuating prices


6
 In the interest of clarity, the Court will refer to Jose Rodriguez by his full name, whereas Roberto
Rodriguez will be referred to as “Rodriguez.”


                                                    6
                                                            Case No. 18-cv-60292-BLOOM/Valle


Metals USA paid per ton to Abreu on transactions from January 2015 through December 2017.

Aff. of Obed Lendian, ECF No. [272] at 23, ¶ 19 (“Lendian Aff.”); ECF No. [264-7] (“Customer

History Report”). Thereafter, Abreu took Jose Rodriguez’s place as the main orchestrator of the

theft scheme at Plaintiffs’ facility and involved more employees to expand the operation. Abreu

Aff. ¶¶ 10, 12; Hr’g Tr. 151:2-152:5.

       Abreu claims that Lendian was the ringleader of the theft ring who controlled all aspects

of the scheme and instructed Plaintiffs’ employees on when to steal, the quantity to steal, where to

deliver the stolen items, and the price of the stolen goods. Hr’g Tr. 100:23-101:13. Defendants, on

the other hand, state that Lendian had no knowledge that the materials Abreu delivered were stolen,

and that he never instructed Plaintiffs’ employees to steal anything, nor did he have any control

over the individuals participating in the scheme. Lendian Aff. at 22, ¶¶ 12-15. The employees who

confessed their involvement in the theft ring implicated Abreu during their confessions, not

Lendian. Hr’g Tr. 24:22-25:8; Gerding Dep. 71:15-72:8.

       Defendants disagree with Plaintiffs’ characterization of Metals USA’s business

relationship with Abreu. It is undisputed that Encarnacion was one of Lendian’s business contacts

who, around the end of 2014, approached Lendian about serving as a broker between Metals USA

and a supplier who had scrap metal to sell. Lendian Aff. at 22, ¶¶ 6-7; Fleites Dep. 113:2-12. The

supplier Encarnacion brokered for was Abreu. Fleites Dep. 120:10-13; Metals Dep. 27:5-6;

Rodriguez Dep. 45:17-19. Pursuant to this agreement, Encarnacion worked as Abreu’s broker to

deliver loads of ferrous scrap and collect payments on behalf of Abreu’s company. Fleites Dep.

121:19-23; Metals Dep. 27:25-28:6; Rodriguez Dep. 46:6-15. Lendian states that, around June

2015, Abreu approached him and told him that Encarnacion would no longer be his broker or have

authorization to collect payments on Abreu’s behalf. Lendian Aff. at 22, ¶¶ 10-11. Thereafter,




                                                 7
                                                             Case No. 18-cv-60292-BLOOM/Valle


Abreu stopped using Encarnacion as a broker to deliver loads of scrap to Metals USA. Fleites Dep.

121:3-5; Metals Dep. 35:1-3; Rodriguez Dep. 51:3-22.

       Plaintiffs contend that Abreu was Metals USA’s only customer who delivered material that

had been processed through a large industrial shredder. Fleites Dep. 157:9-12, 161:16-19; Metals

Dep. 68:10-13. Defendants, however, dispute that the material Abreu was selling to Metals USA

was produced by a large industrial shredder, explaining instead that the material “could have been

produced by a small shredder. . . . Once metal has been processed through a shredder, it becomes

indistinguishable from other metal that has run through a shredder. There is no way to determine

the identity or size of the shredder.” Lendian Aff. at 25, ¶ 34.

       Although it is undisputed that Metals USA did not know the name of Abreu’s company,

Metals USA employees understood that Abreu owned the company responsible for making the

deliveries. Fleites Dep. 119:8-17; Metals Dep. 59:12-16; Rodriguez Dep. 46:12-19 (“Q. How is it

that you came to understand that Ruben was working for Samuel Abreu? A. Because Samuel was

the owner of the business, the owner of the load. Q. How did you come to know that? Who told

you? A. The people themselves who were working there. Guys from Samuel who were coming.”).

Further, the parties do not dispute that Metals USA never recorded the driver’s license information

of any of Abreu’s drivers, Fleites Dep. 33:7-14, and Defendants maintain that they were not legally

required to record such information, Lendian Aff. at 24, ¶ 30; Fleites Dep. 33:7-35:3. Instead,

Defendants allege that Metals USA was only required to record the driver’s license information

for the owner of the material being sold, which it did in Abreu’s case, in addition to keeping

detailed records of each delivery Abreu made. Lendian Aff. at 24, ¶ 30; Fleites Dep. 33:7-35:3.

       Defendants primarily paid Abreu in cash for the loads of scrap sold, although they also

occasionally paid Abreu by check. Metals Dep. 55:17-56:2; see generally Customer History




                                                  8
                                                           Case No. 18-cv-60292-BLOOM/Valle


Report. Most of Metals USA’s largest clients were paid in either cash or check, based on what the

owner of the company requested, and payment would be disbursed to the owner of the company

or any individuals authorized to collect payment on the owners’ behalf. Metals Dep. 53:6-55:7.

Either Abreu or an authorized family member went to Metals USA’s facility multiple times a week

to pick up Abreu’s payment. Metals Dep. 55:8-16; Rodriguez Dep. 81:25-82:10. When collecting

payment, Abreu would almost always remain in his vehicle outside of the Metals USA yard and

either Fleites or Rodriguez would deliver the payment to him. Metals Dep. 52:20-25; Lendian Aff.

at 25, ¶ 36; Rodriguez Dep. 84:18-85:2 (“Because he didn’t want to get out. At the beginning he

got out once or twice but then he did not want to get out so he would remain in his car, well-

dressed. And then I would provide him with the money outside. The thing is that our yard has no

parking. I would hand him his money, then he would leave.”).

       It is undisputed that Abreu made a total of 538 deliveries to Metals USA between 2015 and

2018, for which he was paid $4,544,282.95. Fleites Dep. 131:20-132:5; see generally Customer

History Report. During this period, Abreu was one of Metals USA’s five largest clients. Metals

Dep. 18:12-15. Metals USA ultimately resold the scrap metal purchased from Abreu to clients

domestically and abroad, including to Plaintiffs. Lendian Aff. at 23, ¶ 21; ECF No. [272] at 31-33.

       After uncovering the theft ring and obtaining confessions from numerous employees

involved, Plaintiffs initiated the instant action on February 9, 2018. ECF No. [1]. Eventually,

Abreu began cooperating with the DOJ. Hr’g Tr. 111:24-112:2. Beginning in February 2018,

pursuant to this cooperation and unbeknownst to Lendian, Abreu began recording his telephone

conversations with Lendian at the DOJ’s request. Hr’g Tr. 120:14-18, 161:2-6.




                                                9
                                                                   Case No. 18-cv-60292-BLOOM/Valle


        It is undisputed that, during these phone conversations, Lendian suggested that Abreu flee

the country rather than face years in prison if convicted for his involvement in the theft ring.7 ECF

No. [264-8] at 18-20. Likewise, the parties do not dispute the fact that Lendian stated that he and

Abreu needed to be on the “same page” regarding their testimony as to the quality of the materials

Abreu sold to Metals USA. Id. at 64, 78. It is further undisputed that Lendian told Abreu not to

divulge the identities of the truck drivers who worked for Abreu because they would “give [Abreu]

up.” Id. at 83. Beyond these undisputed facts, however, the parties share differing versions of what

transpired.

        On the one hand, Plaintiffs set forth the following facts based on the recordings: (1)

Lendian started taking steps to transfer his assets out of the United States upon learning of this

lawsuit, ECF No. [264-8] at 45; (2) Lendian asked Abreu to lie to his attorney to cover up for

Lendian, id. at 27-28; (3) Lendian tried to destroy relevant Metals USA records, id. at 37; (4)

Lendian asked Abreu to take the blame for the thefts and testify that Lendian did not know that the

materials were stolen, id. at 47, 70; (5) Lendian offered Abreu $20,000.00 for Abreu’s legal fees

if Abreu agreed to use a lawyer of Lendian’s choosing, id. at 55, 72-74; and (6) Lendian instructed

Abreu to purchase a new cell phone under a false name, ECF No. [264-9] at 2-3.

        On the other hand, Defendants contend that the recordings support the existence of issues

of fact and present a narrative consistent with their assertions that Defendants neither knew of the

thefts, nor directed or participated in them. Defendants also emphasize that these recordings were

taken as a result of Abreu’s cooperation with, and likely coaching by, the federal officials in an



7
 Because Defendants do not dispute, or even address, the following facts in Plaintiffs’ SOF concerning the
recordings, the Court considers such facts to be admitted. See S.D. Fla. L.R. 56.1(c) (“All material facts in
any party’s Statement of Material Facts may be deemed admitted unless controverted by the other party’s
Statement of Material Facts, provided that: (i) the Court finds that the material fact at issue is supported by
properly cited record evidence; and (ii) any exception under Fed. R. Civ. P. 56 does not apply.”).


                                                      10
                                                              Case No. 18-cv-60292-BLOOM/Valle


effort to bait Lendian into making incriminating statements. Defendants dispute the version of

facts that Plaintiffs derive from these recordings and allege the following facts instead: (1) Lendian

produced his bank records and those records contain no proof that Lendian transferred his assets

out of the United States, Lendian Aff. at 29, ¶ 75; (2) The transcript cited by Plaintiffs demonstrates

that, contrary to what they allege, it was Abreu who suggested lying to his own attorney, not

Lendian, ECF No. [264-8] at 11; (3) The record indicates that it was Abreu who sought to destroy

Metals USA records, Rodriguez Dep. 65:1-67:23, and the recording transcript cited shows that

Lendian told Abreu that he could not destroy the records in order to avoid a confrontation with

someone who Lendian believed could exonerate him, ECF No. [264-8] at 46-47; (4) Lendian spoke

with Abreu in an effort to clear his name and the transcript contradicts Plaintiffs’ allegations that

Lendian asked Abreu to take the blame for the thefts, instead establishing that Abreu suggested

that he “bear the guilt for everything,” id. at 46-47; (5) Lendian offered to help Abreu with his

legal fees, but the offer was not conditioned upon a lawyer of Lendian’s choosing, and the

recording transcript contains no support for this alleged conditional offer, id. at 55, 72-74; and (6)

There is no indication in the recording transcript cited that Lendian instructed Abreu to purchase

a new cell phone under a false name, ECF No. [264-9] at 2-3. Defendants also note that the

recordings support the following facts: (1) Neither Lendian nor Abreu indicated that Lendian

“orchestrated” the theft scheme, see generally ECF Nos. [264-8] & [264-9]; (2) Neither Lendian

nor Abreu indicated that Lendian was a “ringleader,” see generally id.; (3) Neither Lendian nor

Abreu indicated that Lendian directed Abreu to steal from Plaintiffs, see generally id.; (4) Neither

Lendian nor Abreu indicated that Lendian knew the material purchased from Abreu was stolen,

see generally id.; (5) Neither Lendian nor Abreu suggested that Lendian was responsible for




                                                  11
                                                            Case No. 18-cv-60292-BLOOM/Valle


Abreu’s thefts, see generally id.; (6) Lendian did not know any of the alleged participants in the

theft scheme, id. at 65; and (7) Lendian did not know that the materials were stolen, id. at 70.

 III. LEGAL STANDARD

       The standard of review on cross-motions for summary judgment does not differ from the

standard applied when only one party files such a motion. See Am. Bankers Ins. Grp. v. United

States, 408 F.3d 1328, 1331 (11th Cir. 2005). A court may grant a motion for summary judgment

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The parties may support their

positions by citations to materials in the record, including, among other things, depositions,

documents, affidavits, or declarations. See Fed. R. Civ. P. 56(c). An issue is genuine if “a

reasonable trier of fact could return judgment for the non-moving party.” Miccosukee Tribe of

Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986)). A fact is material if it “might affect the outcome of the

suit under the governing law.” Id. (quoting Anderson, 477 U.S. at 247-48).

       A court views the facts in the light most favorable to the non-moving party, draws “all

reasonable inferences in favor of the nonmovant and may not weigh evidence or make credibility

determinations, which ‘are jury functions, not those of a judge.’” Lewis v. City of Union City, Ga.,

934 F.3d 1169, 1179 (11th Cir. 2019) (quoting Feliciano v. City of Miami Beach, 707 F.3d 1244,

1252 (11th Cir. 2013)); Davis v. Williams, 451 F.3d 759, 763 (11th Cir. 2006); see also Crocker

v. Beatty, 886 F.3d 1132, 1134 (11th Cir. 2018) (“[W]e accept [the non-movant’s] version of the

facts as true and draw all reasonable inferences in the light most favorable to him as the non-

movant.”). “The mere existence of a scintilla of evidence in support of the [non-moving party’s]

position will be insufficient; there must be evidence on which a jury could reasonably find for the




                                                12
                                                              Case No. 18-cv-60292-BLOOM/Valle


[non-moving party].” Anderson, 477 U.S. at 252. “If more than one inference could be construed

from the facts by a reasonable fact finder, and that inference introduces a genuine issue of material

fact, then the district court should not grant summary judgment.” Bannum, Inc. v. City of Fort

Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990). The Court does not weigh conflicting evidence.

See Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir. 2007) (quoting Carlin Comm’n,

Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir. 1986)).

       The moving party shoulders the initial burden to demonstrate the absence of a genuine

issue of material fact. Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). If a movant satisfies

this burden, “the nonmoving party ‘must do more than simply show that there is some metaphysical

doubt as to the material facts.’” Ray v. Equifax Info. Servs., LLC, 327 F. App’x 819, 825 (11th Cir.

2009) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

Instead, “the non-moving party ‘must make a sufficient showing on each essential element of the

case for which he has the burden of proof.’” Id. (quoting Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986)). The non-moving party must produce evidence, going beyond the pleadings, and by

its own affidavits, or by depositions, answers to interrogatories, and admissions on file, designating

specific facts to suggest that a reasonable jury could find in the non-moving party’s favor. Shiver,

549 F.3d at 1343. Yet, even where a non-movant neglects to submit any alleged material facts in

dispute, a court must still be satisfied that the evidence in the record supports the uncontroverted

material facts proposed by the movant before granting summary judgment. Reese v. Herbert, 527

F.3d 1253, 1268-69, 1272 (11th Cir. 2008); United States v. One Piece of Real Prop. Located at

5800 S.W. 74th Ave., Miami, Fla., 363 F.3d 1099, 1103 n.6 (11th Cir. 2004) (“One Piece of Real

Prop.”). Indeed, even “where the parties agree on the basic facts, but disagree about the factual




                                                  13
                                                           Case No. 18-cv-60292-BLOOM/Valle


inferences that should be drawn from those facts,” summary judgment may be inappropriate.

Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983).

       Additionally, “cross motions for summary judgment may be probative of the nonexistence

of a factual dispute, but this procedural posture does not automatically empower the court to

dispense with the determination whether questions of material fact exist.” Ga. State Conference of

NAACP v. Fayette Cty. Bd. of Comm’rs, 775 F.3d 1336, 1345-46 (11th Cir. 2015). Indeed, even

where the issues presented on motions for summary judgment overlap, a court must consider each

motion on its own merits, “resolving all reasonable inferences against the party whose motion is

under consideration.” S. Pilot Ins. Co. v. CECS, Inc., 52 F. Supp. 3d 1240, 1243 (N.D. Ga. 2014)

(citing Am. Bankers Ins. Grp., 408 F.3d at 1331). In particular, where “the parties respond[] to

each respective summary judgment motion with disputes as to the ‘undisputed’ facts, add[]

‘material facts’ of their own, and then repl[y] with subsequent objections to the other party’s

additional facts,” the mere filing of cross motions for summary judgment is not conclusive. Id.

Thus, where the parties disagree as to the facts, summary judgment cannot be entered unless one

of the parties meets its burden of demonstrating that “there is no dispute as to any material facts

with the evidence and all inferences drawn therefrom viewed in the light most favorable” to the

non-moving party. Shook v. United States, 713 F.2d 662, 665 (11th Cir. 1983) (citing M/V Nan

Fung, 695 F.2d at 1296-97).

 IV. DISCUSSION

       Plaintiffs’ Motion for Summary Judgment argues that no genuine issue of material fact

exists as to any of the elements of their federal and Florida RICO claims in Counts I, II, III, and

IV of their Amended Complaint. Plaintiffs’ arguments rely in part on adverse inferences derived

from Lendian’s prior invocation of his Fifth Amendment rights during his deposition, which they




                                                14
                                                             Case No. 18-cv-60292-BLOOM/Valle


contend the Court should consider instead of Lendian’s subsequent affidavit submitted at summary

judgment. Defendants, on the other hand, move for summary judgment on all counts of Plaintiffs’

Amended Complaint, arguing that Plaintiffs cannot establish the enterprise and continuity

elements of their RICO claims and that they cannot establish a benefit conferred by Plaintiffs on

their unjust enrichment claim. Defendants’ Motion for Summary Judgment relies heavily on the

statements set forth in Lendian’s affidavit, which they contend the Court may properly consider as

a valid withdrawal of a prior Fifth Amendment invocation. Thus, before examining the merits of

the Motions, the Court must first address the propriety of the withdrawal of Lendian’s Fifth

Amendment invocation and his subsequent summary judgment affidavit.

   A. Withdrawal of Lendian’s Fifth Amendment Invocation and Supplemental Affidavit

       Plaintiffs argue that the Court should draw adverse inferences against Defendants and that

Lendian’s affidavit should be disregarded for two reasons: (1) Lendian invoked the Fifth

Amendment during his testimony at the preliminary injunction hearing and at his deposition and

he should not now be allowed to submit an affidavit at summary judgment asserting facts he

previously refused to provide, and (2) Lendian’s statements in his affidavit are stale, self-serving,

conclusory, and have no probative value as competent summary judgment evidence. Defendants

argue against drawing adverse inferences, stating that Lendian’s affidavit is permissible here

because a party may properly withdraw a Fifth Amendment invocation in certain circumstances.

   1. Fifth Amendment Invocation and Withdrawal

       The United States Supreme Court has explained that the Fifth Amendment protects an

individual from self-incrimination, in part, by affording the privilege “not to answer official

questions put to him in any [] proceeding, civil or criminal, formal or informal, where the answers

might incriminate him in future criminal proceedings.” Baxter v. Palmigiano, 425 U.S. 308, 316




                                                 15
                                                                Case No. 18-cv-60292-BLOOM/Valle


(1976) (quoting Lefkowitz v. Turley, 414 U.S. 70, 77 (1973)); see also Davis-Lynch, Inc. v.

Moreno, 667 F.3d 539, 547 (5th Cir. 2012) (“As a preliminary matter, it should be noted that a

party may invoke the privilege against self-incrimination in a civil proceeding.” (footnote

omitted)); Wehling v. Columbia Broad. Sys., 608 F.2d 1084, 1086 (5th Cir. 1979)8 (“[I]t is clear

that the Fifth Amendment would serve as a shield to any party who feared that complying with

discovery would expose him to a risk of self-incrimination. The fact that the privilege is raised in

a civil proceeding rather than a criminal prosecution does not deprive a party of its protection.”).

“Accordingly, a party may invoke the Fifth Amendment privilege during the discovery process to

avoid answering questions at a deposition, responding to interrogatories or requests for admissions,

or to produce documents.” Davis-Lynch, Inc., 667 F.3d at 547 (footnote omitted).

        “Though constitutionally protected, a civil litigant’s invocation of the privilege against

self-incrimination during the discovery process is far from costless.” United States v. Certain Real

Prop. & Premises Known as 4003-4005 5th Ave., Brooklyn, N.Y., 55 F.3d 78, 82 (2d Cir. 1995)

(“Certain Real Prop.”). “[D]istrict courts possess wide discretion in response to a party’s

invocation of the Fifth Amendment.” Sec. & Exch. Comm’n v. Monterosso, 746 F. Supp. 2d 1253,

1262 (S.D. Fla. 2010) (citing Sec. & Exch. Comm’n v. Colello, 139 F.3d 674, 677 (9th Cir. 1998);

Wehling, 608 F.2d at 1089). Further, the Eleventh Circuit has stated that, in a civil action, “the

court may draw adverse inferences against a party that invokes the Fifth Amendment.” Eagle

Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1304 (11th Cir. 2009); Arango v.

U.S. Dep’t of the Treasury, 115 F.3d 922, 926 (11th Cir. 1997) (“[T]he Fifth Amendment does not

forbid adverse inferences against civil litigants . . . who assert the privilege against self-



8
 The Court of Appeals for the Eleventh Circuit, in Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981), adopted all decisions of the Court of Appeals for the Fifth Circuit that were rendered prior to
October 1, 1981.


                                                    16
                                                              Case No. 18-cv-60292-BLOOM/Valle


incrimination. A party who asserts the privilege may not ‘convert [it] from the shield against

compulsory self-incrimination which it was intended to be into a sword whereby [he] would be

freed from adducing proof in support of a burden which would otherwise have been his.’” (citations

omitted)). Accordingly, “a ‘party who asserts the privilege against self-incrimination must bear

the consequence of lack of evidence,’ and the claim of privilege will not prevent an adverse finding

or even summary judgment if the litigant does not present sufficient evidence to satisfy the usual

evidentiary burdens in the litigation.” Certain Real Prop., 55 F.3d at 83 (citations omitted).

       Nevertheless, the Supreme Court has also emphasized that the Constitution limits “the

imposition of any sanction which makes assertion of the Fifth Amendment privilege ‘costly.’”

Spevack v. Klein, 385 U.S. 511, 515 (1967). Moreover, under certain case-specific circumstances,

a party may withdraw its invocation of the Fifth Amendment privilege against self-incrimination

in a civil case. See Davis-Lynch, Inc., 667 F.3d at 547 (“Courts have weighed the specific facts of

each case in which a civil litigant has attempted to withdraw his invocation of the Fifth Amendment

privilege.”); Sec. & Exch. Comm’n v. BIH Corp., No. 2:10-CV-577-FTM-29, 2013 WL 6571472,

at *2 (M.D. Fla. Dec. 13, 2013) (“Withdrawal ‘is dependent on the particular facts and

circumstances of each case.’” (quoting Sec. & Exch. Comm’n v. Smart, 678 F.3d 850, 855 (10th

Cir. 2012))). “Given this consideration — and because all parties should have a reasonable

opportunity to litigate a civil case fully — courts should seek out ways to permit ‘as much

testimony as possible to be presented in the civil litigation, despite the assertion of the privilege.’”

Davis-Lynch, Inc., 667 F.3d at 547 (quoting Certain Real Prop., 55 F.3d at 84). As such, courts

must “carefully balance the interests of the party claiming protection against self-incrimination

and the adversary’s entitlement to equitable treatment. Because the privilege is constitutionally

based, the detriment to the party asserting it should be no more than is necessary to prevent unfair




                                                  17
                                                             Case No. 18-cv-60292-BLOOM/Valle


and unnecessary prejudice to the other side.” Monterosso, 746 F. Supp. 2d at 1262 (citations

omitted); Wehling, 608 F.2d at 1088.

               Generally, “[t]he court should be especially inclined to permit withdrawal
       of the privilege if there are no grounds for believing that opposing parties suffered
       undue prejudice from the litigant’s later-regretted decision to invoke the Fifth
       Amendment.” Conversely, withdrawal is not permitted if the litigant is trying to
       “abuse, manipulate or gain an unfair strategic advantage over opposing parties.”
       The timing and circumstances under which a litigant withdraws the privilege are
       relevant factors in considering whether a litigant is attempting to abuse or gain some
       unfair advantage.

Davis-Lynch, Inc., 667 F.3d at 547 (footnotes omitted). Thus, “a party may withdraw its assertion

of the Fifth Amendment privilege, even at a late stage in litigation, if circumstances indicate that

(1) the litigant was not using the privilege in a tactical, abusive manner, and (2) the opposing party

would not experience undue prejudice as a result.” Id. at 548 (citing Sec. & Exch. Comm’n v.

Graystone Nash, Inc., 25 F.3d 187, 193 (3d Cir. 1994)).

       “In the end, exactly how a trial court should respond to a request to withdraw the privilege

— or indeed, more generally, how it should react to any motion precipitated by a litigant’s assertion

of the Fifth Amendment in a civil proceeding — necessarily depends on the precise facts and

circumstances of each case.” Certain Real Prop., 55 F.3d at 85. In making this determination,

however, courts must be cautious not to, “through inappropriate procedural remedies or

unwarranted sanctions, unduly burden litigants’ valid attempts to seek the protection that the

privilege against self-incrimination provides.” Id. “Therefore, a party may withdraw its invocation

of the Fifth Amendment privilege, even at a late stage in the process, when circumstances indicate

that there is no intent to abuse the process or gain an unfair advantage, and there is no unnecessary

prejudice to the other side.” Davis-Lynch, Inc., 667 F.3d at 548; Smart, 678 F.3d at 854-55 (“But

‘to prevent a party from converting the Fifth Amendment privilege from its intended use as a shield

against compulsory self-incrimination into an offensive sword,’ ‘a district court may strike



                                                 18
                                                              Case No. 18-cv-60292-BLOOM/Valle


conclusory testimony if the witness asserts the Fifth Amendment privilege to avoid answering

relevant questions, yet freely responds to questions that are advantageous to his cause.’” (citing

United States v. $148,840 in U.S. Currency, 521 F.3d 1268, 1277 (10th Cir. 2008))).

       Plaintiffs first argue that the Court should draw adverse inferences against Defendants

based on Lendian’s prior, repeated Fifth Amendment invocations. Thus, Plaintiffs contend that the

Court should disregard Lendian’s affidavit because permitting Lendian to submit an affidavit on

issues that were previously said to be privileged in order to defeat summary judgment would be

prejudicial to Plaintiffs. Defendants argue that Lendian’s affidavit is a valid and permissible

withdrawal of his prior Fifth Amendment invocation after learning that the DOJ was declining

prosecution and closing the pending criminal investigation. Likewise, Defendants state that

Lendian is available for a deposition, should Plaintiffs wish to take it instead of continuing to reply

on stale adverse inferences.

       Although many Circuits across the country have addressed the withdrawal of a prior Fifth

Amendment invocation, the Eleventh Circuit has not specifically addressed the issue. See, e.g.,

Davis-Lynch, Inc., 667 F.3d at 546 n.10 (collecting cases); Graystone Nash, Inc., 25 F.3d at 190-

92 (collecting cases). However, “district courts possess wide discretion in response to a party’s

invocation of the Fifth Amendment.” Monterosso, 746 F. Supp. 2d at 1262. Moreover, the Fifth

Circuit has previously recognized the balance-of-interests approach in responding to parties’ Fifth

Amendment invocations, explaining that courts should “measure[] the relative weights of the

parties’ competing interests with a view toward accommodating those interests, if possible . . . [to]

ensure[] that the rights of both parties are taken into consideration before the court decides whose

rights predominate.” Wehling, 608 F.2d at 1088; Graystone Nash, Inc., 25 F.3d at 191 (“In a civil

trial, a party’s invocation of the privilege may be proper, but it does not take place in a vacuum;




                                                  19
                                                            Case No. 18-cv-60292-BLOOM/Valle


the rights of the other litigant are entitled to consideration as well.”). More recently, in Davis-

Lynch, Inc., the Fifth Circuit synthesized the analysis from other Circuits “on whether and under

what circumstances a party may withdraw its invocation of the Fifth Amendment privilege against

self incrimination in a civil case.” 667 F.3d at 546.

               Generally, ‘[t]he court should be especially inclined to permit withdrawal
       of the privilege if there are no grounds for believing that opposing parties suffered
       undue prejudice from the litigant’s later-regretted decision to invoke the Fifth
       Amendment.’ Conversely, withdrawal is not permitted if the litigant is trying to
       ‘abuse, manipulate or gain an unfair strategic advantage over opposing parties.’ The
       timing and circumstances under which a litigant withdraws the privilege are
       relevant factors in considering whether a litigant is attempting to abuse or gain some
       unfair advantage.
               For example, some Circuits have not allowed a litigant to withdraw the
       privilege when he invoked the privilege throughout discovery and then sought to
       withdraw the privilege either to support or defend against a motion for summary
       judgment . . . .
               On the other hand, a party may withdraw its assertion of the Fifth
       Amendment privilege, even at a late stage in litigation, if circumstances indicate
       that (1) the litigant was not using the privilege in a tactical, abusive manner, and
       (2) the opposing party would not experience undue prejudice as a result . . . .
               . . . Therefore, a party may withdraw its invocation of the Fifth Amendment
       privilege, even at a late stage in the process, when circumstances indicate that there
       is no intent to abuse the process or gain an unfair advantage, and there is no
       unnecessary prejudice to the other side.

Id. at 547-48 (footnotes omitted); see also BIH Corp., 2013 WL 6571472, at *2 (applying Davis-

Lynch, Inc.’s analysis).

       Accordingly, courts have granted adverse inferences against parties who invoke their Fifth

Amendment privileges and later withdraw these privileges in an attempt to game the system.

Monterosso, 746 F. Supp. 2d at 1262-64. Similarly, courts have stricken parties’ subsequent

testimony after the withdrawal of a prior Fifth Amendment invocation. In re Edmond, 934 F.2d

1304, 1308-09 (4th Cir. 1991); United States v. Parcels of Land, 903 F.2d 36, 43 (1st Cir. 1990);

BIH Corp., 2013 WL 6571472, at *2-3. Furthermore, courts have permitted parties to withdraw a

Fifth Amendment invocation, where the invocation was not done to gain an unfair advantage and



                                                 20
                                                              Case No. 18-cv-60292-BLOOM/Valle


there was no undue prejudice to the opposing party. Davis-Lynch, Inc., 667 F.3d at 548-49;

Graystone Nash, Inc., 25 F.3d at 193-94. “In the end, exactly how a trial court should respond to

a request to withdraw the privilege — or indeed, more generally, how it should react to any motion

precipitated by a litigant’s assertion of the Fifth Amendment in a civil proceeding — necessarily

depends on the precise facts and circumstances of each case.” Certain Real Prop., 55 F.3d at 85;

Graystone Nash, Inc., 25 F.3d at 192 (“This brief survey of case law makes it apparent that the

effects that an invocation of the privilege against self-incrimination will have in a civil suit depends

to a large extent on the circumstances of the particular litigation.”).

        Here, Defendants learned of the DOJ’s criminal investigation in August 2018. ECF No.

[122] at 1. On September 7, 2018, Lendian testified at a hearing on Plaintiffs’ Motion for

Preliminary Injunction, where he, for the first time, asserted his Fifth Amendment rights. ECF No.

[264-2] at 186-201. On December 1, 2018, Lendian was deposed in his individual capacity, and

again invoked the protections of the Fifth Amendment. ECF No. [264-6]. On February 15, 2019,

Plaintiffs filed their initial Motion for Partial Summary Judgment as to Liability. ECF No. [120].

On March 1, 2019, Defendants filed a Motion for Temporary Stay pending the potential criminal

prosecution, ECF No. [122], which the Court granted on April 4, 2019, ECF No. [146]. On August

26, 2019, Defendants were informed that the DOJ did not intend to prosecute them and that it had

closed its criminal investigation into Defendants. ECF No. [151] at 1. On August 28, 2019, this

Court lifted the stay. ECF No. [154]. In lifting the stay, this Court set the deadline to complete all

discovery for September 27, 2019. ECF No. [154].

        Relevant to the issue of when Lendian first withdrew his prior Fifth Amendment invocation

and submitted the affidavit in question, on August 29, 2019, Plaintiffs filed their first Renewed

Motion for Partial Summary Judgment, ECF No. [158], incorporating the Statement of Material




                                                  21
                                                               Case No. 18-cv-60292-BLOOM/Valle


Facts from their original Motion, ECF No. [119]. On September 12, 2019, Defendants filed their

Response in Opposition to Plaintiffs’ Motion for Summary Judgment, ECF No. [165], and their

Counterstatement of Material Facts, ECF No. [166]. Defendants’ Counterstatement of Material

Facts included, for the first time, Lendian’s affidavit as an exhibit. ECF No. [166-1].

        Defendants state that, immediately upon learning that the criminal investigation was

closed, Lendian agreed to make himself available to be re-deposed any time before trial. ECF No.

[267] at 5 & n.1. Thus, the Court must determine whether Lendian’s withdrawal of his prior Fifth

Amendment invocation in his affidavit was warranted, or whether the Court should draw adverse

inferences from Lendian’s prior Fifth Amendment invocation.

        As explained above, there are two primary inquiries that courts must address when

determining whether to permit a party to withdraw a prior invocation of the Fifth Amendment —

namely, “a party may withdraw its assertion of the Fifth Amendment privilege, even at a late stage

in litigation, if circumstances indicate that (1) the litigant was not using the privilege in a tactical,

abusive manner, and (2) the opposing party would not experience undue prejudice as a result.”

Davis-Lynch, Inc., 667 F.3d at 548 (citing Graystone Nash, Inc., 25 F.3d at 193).

        The Court concludes that Lendian’s invocation and subsequent withdrawal of his Fifth

Amendment protections was not done for the purpose of abusing the judicial system. Specifically,

the unusual facts and timing of events in this case weigh heavily against Defendants’ alleged intent

to gain an unfair advantage in the case. The timeline of the proceedings during the course of this

litigation suggest that Lendian validly sought constitutional protections through his Fifth

Amendment invocation, based on the belief that Defendants were under threat of criminal

prosecution by the DOJ. See ECF No. [122]. Moreover, immediately upon learning that the

criminal investigation was closed, Defendants apparently notified Plaintiffs that Lendian would




                                                   22
                                                             Case No. 18-cv-60292-BLOOM/Valle


agree to be re-deposed at any point before trial and further withdrew the prior Fifth Amendment

invocation by submitting his affidavit in response to Plaintiffs’ Motion for Summary Judgment.

ECF No. [267] at 5 & n.1; see Davis-Lynch, Inc., 667 F.3d at 548 (“The timing and circumstances

under which a litigant withdraws the privilege are relevant factors in considering whether a litigant

is attempting to abuse or gain some unfair advantage.”); id. at 548 (discussing case permitting

parties to withdraw Fifth Amendment invocations because withdrawal was done around the time

the criminal prosecution was wrapping up (citing Evans v. City of Chicago, 513 F.3d 735, 746 (7th

Cir. 2008))); In re Edmond, 934 F.2d at 1308-09 (holding that selective assertion of Fifth

Amendment privilege to thwart opposing party’s ability to take deposition testimony then use of

that testimony to defeat summary judgment was improper); Monterosso, 746 F. Supp. 2d at 1262

(“Courts should ‘give due consideration to the nature of the proceeding, how and when the

privilege was invoked, and the potential for harm or prejudice to opposing parties.’” (citation

omitted)). Lendian’s willingness to sit for a supplemental deposition indicates that Defendants’

did not invoke the Fifth Amendment to abuse the litigation process. These facts strongly contradict

any suspected intent of Defendants to manipulate these proceedings to gain an unfair advantage.

       Moreover, regarding any prejudice to Plaintiffs, the Court notes that this prejudice is likely

outweighed by the fact that (1) Defendants informed Plaintiffs that Lendian was willing to be re-

deposed, upon learning that the criminal investigation was closed, which came weeks before the

discovery deadline, and (2) permitting Lendian’s affidavit allows the parties to present as much

testimony as possible in the instant litigation. See Davis-Lynch, Inc., 667 F.3d at 549; Certain Real

Prop., 55 F.3d at 84. Although “opposing parties will frequently suffer prejudice (at the very least

from increased costs and delays) when a litigant relies on the Fifth Amendment during discovery

and then decides to waive the privilege much later in the proceeding,” Certain Real Prop., 55 F.3d




                                                 23
                                                           Case No. 18-cv-60292-BLOOM/Valle


at 86, this prejudice must nonetheless be weighed against the interests of the party claiming the

protection, Graystone Nash, Inc., 25 F.3d at 192. Furthermore, the withdrawal of a prior Fifth

Amendment invocation alone, even at a late stage in the proceedings, is insufficient to establish

undue prejudice, especially where, as here, the opposing party still had an opportunity to

investigate during the discovery period. See id. at 191-92 (collecting cases); Davis-Lynch, Inc.,

667 F.3d at 548-49; Evans, 513 F.3d at 746; BIH Corp., 2013 WL 6571472, at *2-3.

        The Court therefore concludes that, as it concerns Lendian’s withdrawal of his Fifth

Amendment invocation and Plaintiffs’ potential prejudice, the balance of the parties’ interests

weighs in favor of permitting Lendian to withdraw his prior Fifth Amendment invocation and

submit his affidavit on the merits. Accordingly, the Court concludes that Lendian’s withdrawal of

his previous Fifth Amendment invocation is permissible here. See Monterosso, 746 F. Supp. 2d at

1262 (“[D]istrict courts possess wide discretion in response to a party’s invocation of the Fifth

Amendment.”); Certain Real Prop., 55 F.3d at 85 n.7 (“A trial court’s authority [to respond to

parties’ Fifth Amendment invocations] stems from its broad discretion to control and to fashion

remedies for abuses of the discovery process.”); Graystone Nash, Inc., 25 F.3d at 194 (“The

imposition of an appropriate remedy [for the withdrawal of a party’s Fifth Amendment privilege]

is within the discretion of the trial court.”).

    2. Sufficiency of Rule 56 Affidavits

        With regard to motions for summary judgment, under Federal Rule of Civil Procedure 56,

a party alleging the absence or presence of a genuine dispute as to a particular fact must support

their allegation by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including

those made for purposes of the motion only), admissions, interrogatory answers, or other




                                                  24
                                                             Case No. 18-cv-60292-BLOOM/Valle


materials.” Fed. R. Civ. P. 56(c)(1)(A). Moreover, “[a]n affidavit or declaration used to support or

oppose a motion must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant or declarant is competent to testify on the matters stated.” Fed.

R. Civ. P. 56(c)(4). Under Rule 56, affidavits based on conclusory allegations, rather than

statements of fact based on personal knowledge, are improper. Fed. R. Civ. P. 56(e). Thus, when

a party submits “[s]worn statements which fail to meet the standards set forth in Rule 56(e),” a

court “may strike or disregard the improper portions and consider the remainder of the testimony

or statement.” Dortch v. City of Montgomery, No. 07-cv-1034-MEF, 2009 WL 959638, at *1

(M.D. Ala. Apr. 8, 2009) (citing Thomas v. Ala. Council on Human Relations, Inc., 248 F. Supp.

2d 1105, 1112 (M.D. Ala. 2003)).

       “Once the moving party makes the required [summary judgment] showing, the burden

shifts to the non-moving party to rebut that showing by producing affidavits or other relevant and

admissible evidence beyond the pleadings.” Josendis v. Wall to Wall Residence Repairs, Inc., 662

F.3d 1292, 1315 (11th Cir. 2011). “[O]ne who resists summary judgment must meet the movant’s

affidavits with opposing affidavits setting forth specific facts to show why there is an issue for

trial.” Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1217 (11th Cir. 2000) (quoting Gossett v. Du-

Ra-Kel Corp., 569 F.2d 869, 872 (5th Cir. 1978)). “All affidavits must be based on personal

knowledge and must set forth facts that would be admissible under the Federal Rules of Evidence.”

Josendis, 662 F.3d at 1315; Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005) (“[M]ere

conclusions and unsupported factual allegations are legally insufficient to defeat a summary

judgment motion. Moreover, statements in affidavits that are based, in part, upon information and

belief, cannot raise genuine issues of fact, and thus also cannot defeat a motion for summary

judgment.” (citations omitted)); Walace v. Cousins, No. 18-10267, 2019 WL 3819299, at *3 (11th




                                                 25
                                                             Case No. 18-cv-60292-BLOOM/Valle


Cir. Aug. 15, 2019) (“[A]n affidavit that fails to support its assertions ‘with[] specific supporting

facts [has] no probative value.’” (quoting Leigh, 212 F.3d at 1217)).

       “An affidavit cannot be conclusory, but nothing in Rule 56 (or, for that matter, in the

Federal Rules of Civil Procedure) prohibits an affidavit from being self-serving.

Indeed[,] . . . ‘most affidavits submitted [in response to a summary judgment motion] are self-

serving.’” United States v. Stein, 881 F.3d 853, 857 (11th Cir. 2018) (citations omitted); see id. (“a

litigant’s self-serving statements based on personal knowledge or observation can defeat summary

judgment”). “Nor does Rule 56 require that an otherwise admissible affidavit be corroborated by

independent evidence.” Id. at 858. As such, “[a] non-conclusory affidavit which complies with

Rule 56 can create a genuine dispute concerning an issue of material fact, even if it is self-serving

and/or uncorroborated.” Id. at 858-59.

       In their Reply, Plaintiffs argue that Lendian’s affidavit should be disregarded because it is

based on self-serving, conclusory statements, which are improper evidence on a motion for

summary judgment and which nevertheless do not create any genuine issues of material fact. ECF

No. [275] at 5-7. Likewise, Plaintiffs argue that the affidavit is untimely and prejudicial, given

Lendian’s prior Fifth Amendment invocation, and that it is predicated on stale and unintelligible

statements responding to Plaintiffs’ prior Statement of Material Facts, ECF No. [119], that have

no probative value. ECF No. [275] at 7-8.

       “The rule is settled that on a motion for summary judgment a court will disregard only the

inadmissible portions of a challenged affidavit offered in support of or opposition to the motion

and will consider the admissible portions in determining whether to grant or deny the motion.” Lee

v. Nat’l Life Assurance Co. of Can., 632 F.2d 524, 529 (5th Cir. 1980); see also Givhan v. Elec.

Eng’rs, Inc., 4 F. Supp. 2d 1331, 1334 n.2 (M.D. Ala. 1998) (“The court may strike or disregard




                                                 26
                                                              Case No. 18-cv-60292-BLOOM/Valle


the inadmissible portions and consider the rest of the affidavit.” (citing S. Concrete Co. v. U.S.

Steel Corp., 394 F. Supp. 362, 380 (N.D. Ga. 1975))). As discussed at length above, the Court

determined that Lendian’s withdrawal of his prior Fifth Amendment invocation was permissible.

Thus, even if Plaintiffs are correct in arguing that some of the allegations in Lendian’s affidavit

are conclusory, stale, or improper, the Court is “capable of sifting evidence, as required by the

summary-judgment standard.” Reeves-Howard v. S. Union State Cmty. Coll., No. 07-cv-967-

MHT, 2009 WL 1442059, at *1 (M.D. Ala. May 20, 2009). As such, to the extent that it is

necessary, the Court will “disregard [any] improper portions [of Lendian’s affidavit] and consider

the remainder of the testimony or statement.” Dortch, 2009 WL 959638, at *1.

    B. Plaintiffs’ Renewed Motion for Partial Summary Judgment as to Liability

       Plaintiffs move for summary judgment on their federal and Florida RICO claims in Counts

I, II, III, and IV of their Amended Complaint. Specifically, Plaintiffs argue that there are no

genuine issues of material fact on any of the five elements of their general RICO claims under

either federal or Florida law. Neither, Plaintiffs contend, are there any genuine issues of fact as to

the elements required to establish their federal and Florida RICO conspiracy claims. In opposition,

Defendants argue that genuine issues of material fact exist as to their statute of limitations

affirmative defense. Moreover, Defendants assert that Plaintiffs have failed to sufficiently establish

the enterprise and continuity elements of their RICO claims under Counts I through IV. In reply,

Plaintiffs allege that no genuine issues of material fact exist as to Defendants’ statute of limitations

affirmative defense because additional predicate acts restart the statute of limitations.

       As explained in detail above, the Court concludes that Lendian’s withdrawal of his Fifth

Amendment invocation was valid under the circumstances of this case. To the extent that certain

allegations in Lendian’s affidavit are improper, stale, or conclusory, the Court will disregard these




                                                  27
                                                                  Case No. 18-cv-60292-BLOOM/Valle


allegations as needed. Further, “the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson, 477 U.S. at 247-48.

Nevertheless, if, in the Court’s consideration of the translated recordings, the “opposing parties

tell two different stories, one of which is blatantly contradicted by the record, so that no reasonable

jury could believe it, [the] [C]ourt should not adopt that version of the facts for purposes of ruling

on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007) (emphasis added).9

“If the record does not blatantly contradict the nonmovant’s version of events, the court must

determine ‘whether a fair-minded jury could return a verdict for the plaintiff on the evidence

presented.’” Witter v. Bank of Am., No. 1:07-CV-1344-GET-AJB, 2008 WL 11470984, at *5 (N.D.

Ga. May 15, 2008) (quoting Anderson, 477 U.S. at 252), report and recommendation adopted,

2008 WL 11470997, at *1 (N.D. Ga. June 12, 2008); EPL Inc. v. USA Fed. Credit Union, 173 F.3d

1356, 1362 (11th Cir. 1999).

    1. Federal and Florida Civil RICO Claims (Counts I and III)

        RICO makes it “unlawful for any person employed by or associated with any enterprise

engaged in, or the activities of which affect, interstate or foreign commerce, to conduct or

participate, directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of

racketeering activity.” 18 U.S.C. § 1962(c). “Racketeering activity,” under § 1961(1)(B), includes




9
   Here, there appears to be no dispute between the parties that the transcripts are true and accurate
translations of the recordings. “Generally, documents must be properly authenticated in order for them to
be considered on summary judgment. However, it makes sense that unauthenticated documents may be
considered when no objection is made or when it is apparent that those documents can be reduced to
admissible, authenticated form at trial.” Bozeman v. Orum, 199 F. Supp. 2d 1216, 1222 (M.D. Ala. 2002).
Because the authenticity of these recordings is not in dispute in this case, the Court will consider them. See
U.S. Aviation Underwriters, Inc. v. Yellow Freight Sys., Inc., 296 F. Supp. 2d 1322, 1327 n.2 (S.D. Ala.
2003) (“[A]s such, it is apparent that this document can be reduced to admissible, authenticated form at
trial, and the Court will consider it on that basis.”).


                                                     28
                                                                  Case No. 18-cv-60292-BLOOM/Valle


“any act which is indictable under [18 U.S.C. § 2314] (relating to interstate transportation of stolen

property).” Id. § 1961(1)(B).10

        To assert a RICO11 claim, a plaintiff “must establish that a defendant (1) operated or

managed (2) an enterprise (3) through a pattern (4) of racketeering activity that included at least

two racketeering acts.” Ray v. Spirit Airlines, Inc., 767 F.3d 1220, 1224 (11th Cir. 2014) (“Ray

I”). “A civil plaintiff must also show ‘(1) the requisite injury to “business or property,” and (2)

that such injury was “by reason of” the substantive RICO violation.’” Ray v. Spirit Airlines, Inc.,

836 F.3d 1340, 1348 (11th Cir. 2016) (“Ray II”) (quoting Williams v. Mohawk Indus., Inc., 465

F.3d 1277, 1282-83 (11th Cir. 2006), abrogated on other grounds as recognized in Simpson v.

Sanderson Farms, Inc., 744 F.3d 702, 714-15 (11th Cir. 2014)). Because the Court concludes that

the enterprise element is dispositive here, it will address that element first.

        Section 1961(4) broadly defines “enterprise” to include “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals associated in

fact although not a legal entity.” 18 U.S.C. § 1961(4). “[A] RICO enterprise need not possess an

‘ascertainable structure’ distinct from the associations necessary to conduct the pattern of


10
  Section 2314 makes it unlawful to “transport[], transmit[], or transfer[] in interstate or foreign commerce
any goods, wares, merchandise, securities or money, of the value of $5,000 or more, knowing the same to
have been stolen, converted or taken by fraud.” 18 U.S.C. § 2314. Further, under Florida law,
“‘[r]acketeering activity’ means to commit, to attempt to commit, to conspire to commit, or to solicit,
coerce, or intimidate another person to commit: . . . . [a]ny conduct defined as ‘racketeering activity’ under
18 U.S.C. § 1961(1).” Fla. Stat. § 895.02(8).
11
  The Eleventh Circuit has explained that “interpretation of Florida’s RICO law ‘is informed by case law
interpreting the federal RICO statute . . . on which Chapter 772 is patterned.’” Jackson v. BellSouth
Telecomms., 372 F.3d 1250, 1264 (11th Cir. 2004) (quoting Jones v. Childers, 18 F.3d 899, 910 (11th Cir.
1994)). Because “Florida courts often look to the Federal RICO decisions for guidance in interpreting and
applying the act,” the Eleventh Circuit has stated that the analysis for federal RICO claims is equally
applicable to state RICO claims. Id. at 1263-64. Any differences between the interpretation of the federal
and Florida RICO provisions shall be specifically noted. For example, Florida’s RICO law does not include
an interstate commerce component. See Fla. Stat. § 772.103 (“It is unlawful for any person: . . . . (3)
Employed by, or associated with, any enterprise to conduct or participate, directly or indirectly, in such
enterprise through a pattern of criminal activity or the collection of an unlawful debt.”).


                                                     29
                                                            Case No. 18-cv-60292-BLOOM/Valle


racketeering activity.” United States v. Goldin Indus., Inc., 219 F.3d 1271, 1274-75 (11th Cir.

2000). Instead, the Supreme Court has explained that the existence of an enterprise “is proved by

evidence of an ongoing organization, formal or informal, and by evidence that the various

associates function as a continuing unit.” United States v. Turkette, 452 U.S. 576, 583 (1981).

Thus, “the definitive factor in determining the existence of a RICO enterprise is the existence of

an association of individual entities, however loose or informal, that furnishes a vehicle for the

commission of two or more predicate crimes, that is, the pattern of racketeering activity requisite

to the RICO violation.” Goldin Indus., Inc., 219 F.3d at 1275.

        The definition of an enterprise in the RICO statute is broadly worded to include

associations in fact. Boyle v. United States, 556 U.S. 938, 944 (2009). As such, “the Supreme Court

has ‘succinctly’ defined an association-in-fact enterprise as any ‘group of persons associated

together for a common purpose of engaging in a course of conduct.’” Al-Rayes v. Willingham, 914

F.3d 1302, 1307 (11th Cir. 2019) (citing Boyle, 556 U.S. at 944; Turkette, 452 U.S. at 583).

Although the “‘concept of an association in fact is expansive,’ the Supreme Court has nevertheless

found that an association-in-fact enterprise must have three ‘structural features’: (1) a ‘purpose,’

(2) ‘relationships among those associated with the enterprise,’ and (3) ‘longevity sufficient to

permit these associates to pursue the enterprise’s purpose.’” Almanza v. United Airlines, Inc., 851

F.3d 1060, 1067 (11th Cir. 2017) (quoting Boyle, 556 U.S. at 944); United States v. Elliot, 571

F.2d 880, 898 (5th Cir. 1978) (“In defining ‘enterprise’, Congress made clear that the statute

extended beyond conventional business organizations to reach ‘any . . . group of individuals’

whose association, however loose or informal, furnishes a vehicle for the commission of two or

more predicate crimes.”).




                                                30
                                                           Case No. 18-cv-60292-BLOOM/Valle


       “That an ‘enterprise’ must have a purpose is apparent from the meaning of the term in

ordinary usage, i.e., a ‘venture,’ ‘undertaking,’ or ‘project.’” Boyle, 556 U.S. at 946 (quoting

Webster’s Third New International Dictionary 757 (1976)). “Thus, the ‘concept of “associat[ion]”

requires both interpersonal relationships and a common interest.’” Al-Rayes, 914 F.3d at 1308

(quoting Boyle, 556 U.S. at 946). To satisfy the “common purpose” requirement for a RICO

enterprise, a plaintiff must establish “not only that there was some commonly shared purpose

among [the alleged associates], but also that they associated together for that purpose.” Lockheed

Martin Corp. v. Boeing Co., 357 F. Supp. 2d 1350, 1362 (M.D. Fla. 2005).

       The Eleventh Circuit has held that a “group of persons who had committed a variety of

unrelated offenses with no agreement as to any particular crime could be convicted of a RICO

offense, because they were associated for the purpose of making money from repeated criminal

activity.” United States v. Cagnina, 697 F.2d 915, 920-21 (11th Cir. 1983). However, “[i]f [an]

association-in-fact enterprise does not have sufficient relationships among Defendants as

associates, it lacks the structure needed to be legally cognizable.” Almanza, 851 F.3d at 1067-68.

In order to prove sufficient relationships for an associated-in-fact enterprise, “the group must

function as a continuing unit,” not merely through independent, parallel conduct. Boyle, 556 U.S.

at 948 (emphasis added); Almanza, 851 F.3d at 1068.

       Additionally, where a business is alleged to be involved in a RICO enterprise, there must

be evidence of some activity that goes beyond general, self-interested business activity, and this

requirement also applies in cases where “the individuals making up the enterprise acted

fraudulently in pursuing their own business interests.” Cisneros v. Petland, Inc., 341 F. Supp. 3d

1365, 1373-74 (N.D. Ga. 2018) (citing Parm v. Nat’l Bank of Cal. N.A., 242 F. Supp. 3d 1321,

1347 (N.D. Ga. 2017) (finding that the allegations were “more consistent with [the] Defendant




                                               31
                                                              Case No. 18-cv-60292-BLOOM/Valle


conducting its own business initiatives” and were therefore “not sufficient to plead a RICO

enterprise”); United Food & Commercial Workers Unions & Emp’rs Midwest Health Benefits

Fund v. Walgreen Co., 719 F.3d 849, 854 (7th Cir. 2013) (noting the lack of support for the

proposition “that these communications or actions were undertaken on behalf of the enterprise as

opposed to on behalf of Walgreens and Par in their individual capacities, to advance their

individual self-interests”)); see also Parm, 242 F. Supp. 3d at 1347 (“Even if Defendant used

fraudulent means to carry out those activities, the activities constituted Defendant’s own business

affairs, not acts to further the goals of a separate enterprise.”); Singh v. NYCTL 2009-A Tr., 14 Civ.

2558, 2016 WL 3962009, at *10 (S.D.N.Y. July 10, 2016) (“the mere existence of routine business

relationships among the defendants is insufficient to establish an ‘enterprise’ under RICO”). Thus,

the question of whether a defendant’s business activities were conducted in furtherance of its own

interests or in furtherance of the goals of a separate enterprise is a question of fact.

        In the instant action, Plaintiffs argue that there exists no genuine issue of material fact as

to Defendants’ association-in-fact enterprise because (1) Defendants’ enterprise existed for the

purpose of stealing Plaintiffs’ scrap metal; (2) Lendian decided and coordinated all aspects of the

thefts; and (3) the enterprise operated continuously for almost four years. Defendants Response

argues that Plaintiffs have failed to present any evidence that the association exists for a purpose

other than to commit the predicate acts, as they believe is required for a RICO enterprise.

        As an initial matter, the Court notes that Defendants mischaracterize the law with regard

to establishing the enterprise element of a RICO claim. Turkette does not stand for the proposition

that, to prove the existence of a RICO enterprise, an association must always exist for a purpose

other than to commit the predicate acts, as Defendants contend. Instead, the Supreme Court in

Turkette held that the “enterprise” element of a RICO claim is separate and distinct from the




                                                  32
                                                             Case No. 18-cv-60292-BLOOM/Valle


“pattern of racketeering activity” element. 452 U.S. at 583. Specifically, the Supreme Court

explained that, to assert a RICO claim, a plaintiff “must prove both the existence of an ‘enterprise’

and the connected ‘pattern of racketeering activity.’” Id.

       The enterprise is an entity, for present purposes a group of persons associated
       together for a common purpose of engaging in a course of conduct. The pattern of
       racketeering activity is, on the other hand, a series of criminal acts as defined by
       the statute. The former is proved by evidence of an ongoing organization, formal
       or informal, and by evidence that the various associates function as a continuing
       unit. The latter is proved by evidence of the requisite number of acts of racketeering
       committed by the participants in the enterprise. While the proof used to establish
       these separate elements may in particular cases coalesce, proof of one does not
       necessarily establish the other. The “enterprise” is not the “pattern of racketeering
       activity”; it is an entity separate and apart from the pattern of activity in which it
       engages. The existence of an enterprise at all times remains a separate element
       which must be proved by the [plaintiff].

Id. (citation omitted) (footnote omitted). The Court, in Boyle, elaborated on its reasoning in

Turkette, noting that, although “the existence of an enterprise is a separate element [from the

pattern of racketeering activity] that must be proved,” Boyle, 556 U.S. at 947, and “proof of one

does not necessarily establish the other,” Turkette, 452 U.S. at 583, this does not mean “that the

existence of an enterprise may never be inferred from the evidence showing that persons associated

with the enterprise engaged in a pattern of racketeering activity,” Boyle, 556 U.S. at 947.

       This interpretation of Turkette is consistent with the law in this Circuit:

       [A] RICO enterprise need not possess an “ascertainable structure” distinct from the
       associations necessary to conduct the pattern of racketeering activity. [United
       States v. Weinstein, 762 F.2d 1522, 1537 n.13 (11th Cir. 1985)] (rejecting the
       holding in United States v. Bledsoe, 674 F.2d 647, 665 (8th Cir. 1982), requiring
       that the enterprise possess such a structure, distinct from the pattern of racketeering
       activities).
                . . . . We have held that Turkette left intact this Circuit’s holding in United
       States v. Elliott, 571 F.2d 880 (5th Cir. 1978), that the definitive factor in
       determining the existence of a RICO enterprise is the existence of an association of
       individual entities, however loose or informal, that furnishes a vehicle for the
       commission of two or more predicate crimes, that is, the pattern of racketeering
       activity requisite to the RICO violation. Id. at 898. See also United States v. Hewes,
       729 F.2d 1302, 1311 (11th Cir. 1984) (“a RICO enterprise exists where a group of
       persons associates, formally or informally, with the purpose of conducting illegal


                                                 33
                                                             Case No. 18-cv-60292-BLOOM/Valle


       activity”); United States v. Cagnina, 697 F.2d 915, 920-21 (11th Cir. 1983)
       (upholding Cagnina’s RICO conviction for his participation in an “informal
       criminal network engaged in racketeering activity”).

Goldin Indus., Inc., 219 F.3d at 1274-75 (footnote omitted). Thus, the Court rejects Defendants’

reading of Turkette and concludes instead that the Supreme Court’s opinion stands for the

proposition that the RICO elements of “enterprise” and “pattern of racketeering activity” are

separate elements that must each be separately proven. 452 U.S. at 583.

       On the merits, however, the Court concludes that Plaintiffs’ Motion for Summary

Judgment must be denied because genuine issues of material fact still exist on the enterprise

element. Record evidence supports an alternative, legitimate narrative of facts indicating that

Defendants’ relationship with Abreu was a normal, self-interested business relationship entirely

independent of the theft ring. See Reese, 527 F.3d at 1268-69 (explaining that, on summary

judgment, the movant’s facts and the other evidentiary facts in the record must demonstrate the

absence of any genuine issue of material fact, and “the court must satisfy itself that the [movant’s]

burden has been satisfactorily discharged”). In particular, although Abreu’s testimony alleges that

Defendants devised the scheme to steal scrap metal from Plaintiffs’ facility and that Lendian was

the ringleader of the theft ring, controlling all aspects of the operation, Hr’g Tr. 100:23-101:13;

Abreu Aff. ¶¶ 11, 20, other evidentiary facts in the record contradict Defendants’ involvement in

the theft scheme. Lewis, 934 F.3d at 1179 (explaining that a court views the facts in the light most

favorable to the non-moving party, draws “all reasonable inferences in favor of the nonmovant and

may not weigh evidence or make credibility determinations, which ‘are jury functions, not those

of a judge’” (citation omitted)).

       Defendants state that their interactions and transactions with Abreu were pursuant to a

legitimate business relationship. Fleites Dep. 113:2-12, 120:10-13; Metals Dep. 27:5-6; Rodriguez

Dep. 45:17-19; Lendian Aff. at 22, ¶¶ 6-7. Encarnacion was known at Plaintiffs’ facility as


                                                 34
                                                                    Case No. 18-cv-60292-BLOOM/Valle


someone who “would broker loads of cars to AIM for shredding,” based on his previous business

interactions with Plaintiffs, Hr’g Tr. 90:7-9, and Defendants explain that Encarnacion was one of

Lendian’s business contacts who, around the end of 2014, approached Lendian about serving as a

broker between Metals USA and a supplier who had scrap metal to sell. Fleites Dep. 113:2-12;

Lendian Aff. at 22, ¶¶ 6-7; ECF No. [264-8] at 66-67 (Abreu: “[Ruben] was the one that introduced

us.”). Eventually, Encarnacion began working as Abreu’s broker to deliver loads of ferrous scrap

and collect payments on behalf of Abreu’s company until Abreu took over. Fleites Dep. 121:19-

23; Metals Dep. 27:25-28:6; Rodriguez Dep. 46:6-15; Lendian Aff. at 22, ¶¶ 10-11.

        Defendants allege that Lendian never instructed Abreu to steal anything, nor did he offer

to pay Abreu $100.00 for every ton of Plaintiffs’ stolen scrap, pointing to Metals USA’s Customer

History Report, which shows the fluctuating prices Metals USA paid per ton to Abreu in

transactions from January 2015 to December 2017. Lendian Aff. at 23, ¶ 19; see generally

Customer History Report. Defendants also assert that, contrary to Abreu’s affidavit and Plaintiffs’

allegations, Lendian had no knowledge that the materials Abreu delivered were stolen and that he

never instructed Plaintiffs’ employees to steal anything, nor did he have any control over the

individuals participating in the theft scheme. Lendian Aff. at 23, ¶¶ 12-15.12



12
   Statements in the recordings of the phone calls between Lendian and Abreu warrant inferences that
Defendants had no knowledge of the thefts, no direction or control over the scheme’s participants, and no
involvement in the theft ring. ECF No. [264-8] at 12 (Lendian: “I told [Ruben], ‘Listen, I’m going to pay
you with a check, if something comes up . . . I bought this legally.’”); id. at 17 (Lendian: “And I didn’t
know anything and let alone about Jose, and that’s the truth, you hear? I never met that Jose.”); id. at 46
(Lendian: “You have quite a complication there with the tickets. Because it’s a lot of money. Well, we both
have a problem. My only alibi is that I didn’t know, you know? That it was stolen.”); id. at 65 (Lendian: “I
don’t even know [the drivers].” Abreu: “And you don’t know anyone.”); id. at 69 (Lendian: “I didn’t know
Pedro was with you either . . . this just came up.”); id. at 75-76 (Lendian: “[Plaintiffs] are saying that I knew
that the material was stolen because I was buying material too cheap from you. Which is a lie because they
even bought it from me too. And they also bought it cheap. Because I had no way of exporting it, I didn’t
have the connections.”). “If more than one inference could be construed from the facts by a reasonable fact
finder, and that inference introduces a genuine issue of material fact, then the district court should not grant
summary judgment.” Bannum, Inc., 901 F.2d at 996.


                                                       35
                                                                  Case No. 18-cv-60292-BLOOM/Valle


        Moreover, the recording transcripts do not dispel the issues of material fact, especially

where, as here, the audio recordings of the conversations themselves would likely be subject to

differing interpretations, given the tone and context.13 Rather, these recordings introduce further

factual disputes that support the denial of Plaintiffs’ Motion for Summary Judgment. Notably, the

recordings do not contain any express and unambiguous statements by Lendian indicating that he

participated in, directed, controlled, or managed the affairs of the theft ring or its participants. See

generally ECF Nos. [264-8] & [264-9]. Nor do the recordings irrefutably establish that Defendants

knew of Abreu’s ongoing theft scheme and purchased the stolen scrap metal in furtherance of that

scheme. See generally id. Any conclusions that can be drawn from the transcripts of these

recordings should be drawn in Defendants’ favor at the summary judgment stage. Likewise, on

summary judgment, this Court cannot rely on certain witness statements to demonstrate the

absence of any issues of material fact where the record contains contradictory witness testimony.

See Lewis, 934 F.3d at 1179 (a court “may not weigh evidence or make credibility determinations”

on a motion for summary judgment). Here, Abreu and Lendian present conflicting testimony on

material facts, such as Defendants’ knowledge of and participation in the theft ring, which are

further muddled by the recording transcripts. Granting summary judgment despite the existence of




13
   “When opposing parties tell two different stories, one of which is blatantly contradicted by the record,
so that no reasonable jury could believe it, [the] [C]ourt should not adopt that version of the facts for
purposes of ruling on a motion for summary judgment.” Scott, 550 U.S. at 380 (emphasis added).
Importantly though, the recording at issue in Scott was a video recording, which so obviously contradicted
the opposition’s version of facts that no reasonable jury could believe them. Id. at 378-80. Here, however,
the alleged “blatant contradictions” are based on inferences and implications derived from translated
transcripts of audio recordings, which present significantly greater issues of ambiguity and varying
interpretations. This is not the type of blatant, objectively contradictory evidence that was before the Court
in Scott. Cf. 550 U.S. at 378-79. “If the record does not blatantly contradict the nonmovant’s version of
events, the court must determine ‘whether a fair-minded jury could return a verdict for the plaintiff on the
evidence presented.’” Witter, 2008 WL 11470984, at *5 (quoting Anderson, 477 U.S. at 252).


                                                     36
                                                             Case No. 18-cv-60292-BLOOM/Valle


such conflicting testimony would require the Court to usurp the functions of a jury to weigh

evidence and make credibility determinations. See id.

       Accepting Defendants’ version of the facts as true and drawing all reasonable inferences

in the light most favorable to them, the Court concludes that there are genuine disputes as to the

material facts establishing that Defendants were associated with the enterprise and acted in support

of the enterprise’s common purpose to steal Plaintiffs’ scrap metal. See Lewis, 934 F.3d at 1179;

Crocker, 886 F.3d at 1134. The record evidence supports Defendants’ assertion that, by purchasing

Abreu’s scrap metal pursuant to their legitimate business relationship, Defendants were conducting

their routine business affairs. See, e.g., Lendian Aff. at 26, ¶ 52 (“on occasion Abreu would refuse

to deliver material to Metals USA because he did not like the prevailing market price per ton”).

Moreover, the evidence in the record supports the allegation that Defendants purchased scrap metal

from Abreu’s purported company pursuant to what they believed to be a legitimate business

relationship independent from the theft ring that was initially facilitated by Lendian’s business

contact and known broker, Encarnacion. Fleites Dep. 113:2-12, 120:10-13; Metals Dep. 27:5-6;

Rodriguez Dep. 45:17-19; Lendian Aff. at 22, ¶¶ 6-7; ECF No. [264-8] at 66-67. There is also

evidentiary support for the assertion that Lendian had no involvement in, direction of, or control

over the theft operation at Plaintiffs’ facility. Hr’g Tr. 24:22-25:8 (that Plaintiffs’ employees only

named Abreu, not Lendian, in their confessions); Gerding Dep. at 71:15-72:8 (same); Hr’g Tr. at

56:3-57:14 (that Abreu was caught on video giving Plaintiffs’ employees envelopes of cash);

Gerding Dep. 61:2-64:25 (same); ECF No. [264-8] at 17 (that Lendian had never met Jose

Rodriguez); id. at 65 (that Lendian did not “know anyone”); id. at 69 (that Lendian did not know

Pedro worked with Abreu). This evidence, and the inferences drawn from this evidence, presents

genuine issues of material fact as to whether Defendants operated as a continuing unit with the




                                                 37
                                                              Case No. 18-cv-60292-BLOOM/Valle


theft ring participants for the common purpose of stealing Plaintiffs’ scrap metal. Thus, Plaintiffs

have not met their burden of establishing the existence of a RICO enterprise here. Accordingly,

Plaintiffs’ Motion for Summary Judgment on their substantive RICO claims is denied.

   2. Federal and Florida Civil RICO Conspiracy Claims (Counts II and IV)

       With regard to a civil RICO conspiracy claim, § 1962(d) makes it “unlawful for any person

to conspire to violate any of the [RICO] provisions.” 18 U.S.C. § 1962(d). “A plaintiff can establish

a RICO conspiracy claim in one of two ways: (1) by showing that the defendant agreed to the

overall objective of the conspiracy; or (2) by showing that the defendant agreed to commit two

predicate acts.” Republic of Pan. v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 950 (11th

Cir. 1997). Thus, “[t]he touchstone of liability is an agreement to participate in a RICO

conspiracy.” United States v. Browne, 505 F.3d 1229, 1264 (11th Cir. 2007); O’Malley v. O’Neill,

887 F.2d 1557, 1560 (11th Cir. 1989) (explaining that, to assert a RICO conspiracy claim, facts

must be alleged “that would indicate that [defendants] were willing participants in a conspiracy”).

               Because there are fewer proof requirements under § 1962(d) than under the
       substantive RICO offenses — most notably, through the absence of the requirement
       of an overt act — the conspiracy offense reaches a wider range of conduct. A
       defendant may be guilty of conspiracy even if he did not commit the substantive
       acts that could constitute violations of §§ 1962(a), (b), or (c). . . . “If [a party] can
       prove an agreement on an overall objective, it need not prove a defendant
       personally agreed to commit two predicate acts.” In the absence of direct evidence
       of an agreement on an overall objective, [a party] may prove such an agreement
       through “inferences from the conduct of the alleged participants or from
       circumstantial evidence of a scheme,” amounting to evidence that each defendant
       necessarily must have known that the others were also conspiring to participate in
       the same enterprise through a pattern of racketeering.

Browne, 505 F.3d at 1263-64 (citations omitted). To support a RICO conspiracy claim, Plaintiffs

must allege “an illegal agreement to violate a substantive provision of the RICO statute.” Jackson,

372 F.3d at 1269. “To be guilty of conspiracy . . . parties must have agreed to commit an act that

is itself illegal.” Id. (quoting United States v. Vaghela, 169 F.3d 729, 732 (11th Cir. 1999)). “In



                                                  38
                                                           Case No. 18-cv-60292-BLOOM/Valle


addition to predicate crimes, a RICO conspiracy charge requires proof of an enterprise, of the

continuity of racketeering activity, and of the defendant’s knowledge of, agreement to, and

participation in the conspiracy.” United States v. Gonzalez, 921 F.2d 1530, 1546 (11th Cir. 1991).

       As with the substantive RICO claims, the existence of a genuine issues of material facts as

to the enterprise element applies with equal force to Plaintiffs’ RICO conspiracy claims. Because

“a RICO conspiracy charge requires proof of an enterprise,” the Court concludes that Plaintiffs’

Motion for Summary Judgment on these claims must also be denied. Id. As discussed at length

above, the record in the instant case presents genuine questions of fact as to whether Defendants

were transacting with Abreu for their own independent, economic gain pursuant to a legitimate

business relationship, rather than associating for the alleged enterprise’s common purpose. To the

extent that these issues require credibility determinations or the weighing of evidence, they must

be resolved by a jury. See Lewis, 934 F.3d at 1179.

   C. Defendants’ Motion for Summary Judgment

       Defendants move for summary judgment on Plaintiffs’ RICO claims and their unjust

enrichment claim. Similar to their arguments in opposition to Plaintiffs’ Motion for Summary

Judgment, Defendants argue that no genuine issues of fact exist because Plaintiffs cannot prove

the enterprise and continuity elements of their RICO claims under Counts I through IV. Defendants

contend that “Plaintiffs’ allegations and evidence make clear that the claims are based on a single

scheme with a discrete goal and a limited number of victims and no threat of continuing illegal

activity. The RICO statutes were not meant to reach such one-time, everyday theft schemes.” ECF

No. [261] at 1-2 (emphasis omitted). Defendants also argue that Plaintiffs’ unjust enrichment claim

fails as a matter of law because a claim for unjust enrichment cannot be predicated on alleged

wrong acts to support the “unjust” factor.




                                                39
                                                              Case No. 18-cv-60292-BLOOM/Valle


        In response, Plaintiffs argue that, consistent with the arguments in their Motion for

Summary Judgment, the RICO claims are proven by undisputed material facts. Likewise, Plaintiffs

allege that Defendants have failed to submit sufficient evidence of undisputed facts to warrant

summary judgment in their favor. Plaintiffs further argue that Defendants’ unjust enrichment

arguments are unsupported by any facts in the record, are legally incorrect, and are an improper

attempt to renew their motion to dismiss arguments that were previously denied. Plaintiffs also

assert that the arguments regarding the unjust enrichment claim must fail because this claim is pled

in the alternative, regardless of issues of fault.

        In reply, Defendants argue that the allegations and evidence clearly establish one scheme

with one goal and two victims, which was allegedly carried out by a handful of individuals acting

for their own economic gain, rather than for the benefit of a RICO enterprise. Defendants also state

that the law precluding unjust enrichment claims based on wrongful acts is clear — namely, the

benefit conferred by Plaintiffs cannot be based on Defendants’ alleged wrongful acts. Additionally,

Defendants contend that Plaintiffs’ unjust enrichment claim relies on the same factual predicates

as the legal causes of action asserted and, therefore, it is not a true alternative theory of relief. As

such, Defendants contend that they are entitled to summary judgment on all counts.

    1. RICO Claims

        The first argument presented in Defendants’ Motion for Summary Judgment is identical to

the arguments raised in their Response to Plaintiffs’ Motion for Summary Judgment — namely,

that Plaintiffs have failed to produce evidence of the existence of a RICO enterprise because they

have not adduced any evidence establishing that Defendants associated with the participants of the

theft ring for any purpose other than to commit the alleged singular goal of stealing Plaintiffs’

scrap metal. The Court’s analysis on Plaintiffs’ Motion for Summary Judgment addressed and




                                                     40
                                                               Case No. 18-cv-60292-BLOOM/Valle


rejected Defendants’ arguments regarding the holding in Turkette. Further, the statements of fact

in Defendants’ SOF are premised on their erroneous arguments that a RICO claim requires proof

of more than just a single scheme with a discrete goal and a limited number of victims and no

threat of continuing illegal activity. However, because the Court has already rejected Defendants’

argument that Turkette requires a party to prove an entity distinct from the pattern of activity in

which it engages, these facts do not establish the absence of a triable issue of fact as to the

enterprise element of Plaintiffs’ RICO claims.

       When the nonmoving party has the burden of proof at trial, the moving party is not
       required to “support its motion with affidavits or other similar material negating
       the opponent’s claim,” Celotex, 477 U.S. at 323, in order to discharge this “initial
       responsibility.” Instead, the moving party simply may “‘show[]’—that is, point[]
       out to the district court — that there is an absence of evidence to support the
       nonmoving party’s case.” Id. at 324.[n.19] Alternatively, the moving party may
       support its motion for summary judgment with affirmative evidence demonstrating
       that the nonmoving party will be unable to prove its case at trial. Id. at 331
       (Brennan, J., dissenting). If the moving party shows the absence of a triable issue
       of fact by either method, the burden on summary judgment shifts to the nonmoving
       party, who must show that a genuine issue remains for trial. Fed. R. Civ. P. 56(e);
       Chanel, Inc. v. Italian Activewear, Inc., 931 F.2d 1472, 1477 (11th Cir. 1991). If
       the nonmoving party fails to “make a sufficient showing on an essential element of
       her case with respect to which she has the burden of proof,” Celotex, 477 U.S. at
       323, the moving party is entitled to summary judgment.

               [n.19] . . . In [the Eleventh Circuit], “[e]ven after Celotex, it is never
               enough simply to state that the non-moving party cannot meet its
               burden at trial.” Clark v. Coats & Clark, Inc., 929 F.2d 604 (11th
               Cir. 1991); see also Celotex, 477 U.S. at 328 (White, J., concurring)
               (“it is not enough to move for summary judgment without
               supporting the motion in any way or with a conclusory assertion that
               the plaintiff has no evidence to prove his case”) . . . . Instead, the
               moving party must point to specific portions of the record in order
               to demonstrate that the nonmoving party cannot meet its burden of
               proof at trial. Id. at 325 (“a party seeking summary judgment always
               bears the initial responsibility . . . of identifying those portions of the
               materials on file which demonstrate the absence of a genuine issue
               of material fact” (emphasis added)).

United States v. Four Parcels of Real Prop. in Greene & Tuscaloosa Ctys. in State of Ala., 941

F.2d 1428, 1437-38 (11th Cir. 1991) (footnotes omitted) (“Four Parcels”). Consistent with the


                                                   41
                                                                   Case No. 18-cv-60292-BLOOM/Valle


Court’s discussion above, the instant case presents genuine issues of material fact with regard to

the existence of a RICO enterprise. Therefore, Defendants’ Motion for Summary Judgment on this

issue is denied.

        Defendants’ next argument regarding the continuity element fares no better. Specifically,

Defendants argue that Plaintiffs cannot establish continuity in this case because the alleged theft

ring was a single scheme with a discrete goal and a limited number of victims and no threat of

continuing illegal activity. Thus, Defendants move for summary judgment on Plaintiffs’ RICO

claims based on their inability to prove continuity. Because Defendants only challenge the

continuity component of RICO’s “pattern of racketeering activity,” the Court need not address the

other components under this element.

        “An act of racketeering is commonly referred to as a ‘predicate act.’” Edwards v. Prime,

Inc., 602 F.3d 1276, 1292 (11th Cir. 2010). A pattern of racketeering activity “is shown when a

racketeer commits at least two distinct but related predicate acts.” Id.14 However, a “‘pattern of

racketeering activity’ requires proof of something beyond the two predicate acts themselves,”

which the Supreme Court has described as “‘continuity plus relationship’ among the predicates.”

Gonzalez, 921 F.2d at 1545 (citing Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 n.14 (1985)).

“Predicate acts are related to each other if they ‘have the same or similar purposes, results,

participants, victims, or methods of commission, or otherwise are interrelated by distinguishing

characteristics and are not isolated events.’” United States v. Starrett, 55 F.3d 1525, 1543 (11th

Cir. 1995) (quoting Sedima, 473 U.S. at 496 n.14). “To establish a RICO pattern it must also be



14
  In a federal RICO action, a plaintiff “must identify and prove a pattern of racketeering activity, defined
as two ‘predicate acts’ of racketeering activity within a 10 year period.” Langford v. Rite Aid of Ala., Inc.,
231 F.3d 1308, 1311-12 (11th Cir. 2000) (citing 18 U.S.C. § 1961(5)). In a Florida RICO action, however,
a plaintiff must establish a pattern of at least two incidents of criminal activity, Fla. Stat. § 772.102(4), or
of racketeering conduct, Fla. Stat. § 895.02(4), committed within a five-year period.


                                                      42
                                                             Case No. 18-cv-60292-BLOOM/Valle


shown that the predicates themselves amount to, or that they otherwise constitute, a threat of

continuing racketeering activity.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 240 (1989).

        “Whether the predicates [that are] proved establish a threat of continued racketeering

activity depends on the specific facts of each case.” Id. at 242. “There are two types of continuity

that may establish a RICO claim: closed-ended continuity and open-ended continuity.” Daedalus

Capital LLC v. Vinecombe, 625 F. App’x 973, 976 (11th Cir. 2015) (citing H.J. Inc., 492 U.S. at

241). “Closed-ended continuity refers to ‘a closed period of repeated conduct.’” Id. (quoting H.J.

Inc., 492 U.S. at 241). “A party alleging a RICO violation may demonstrate continuity over a

closed period by proving a series of related predicates extending over a substantial period of time.”

H.J. Inc., 492 U.S. at 242. “This Circuit considers a two year [sic] period a ‘substantial period of

time.’” Colonial Penn Ins. Co. v. Value Rent-A-Car Inc., 814 F. Supp. 1084, 1094 (S.D. Fla. 1992).

        “Open-ended continuity refers to ‘past conduct that by its nature projects into the future

with a threat of repetition.’” Daedalus Capital LLC, 625 F. App’x at 976 (quoting H.J. Inc., 492

U.S. at 241). For example, “[a] RICO pattern may surely be established if the related predicates

themselves involve a distinct threat of long-term racketeering activity, either implicit or explicit.”

H.J. Inc., 492 U.S. at 242. The threat of continuity may also be established in cases where “the

predicate acts or offenses are part of an ongoing entity’s regular way of doing business. Thus, the

threat of continuity is sufficiently established where the predicates can be attributed to a defendant

operating as part of a long-term association that exists for criminal purposes.” Id. at 242-43. “The

continuity requirement is likewise satisfied where it is shown that the predicates are a regular way

of conducting defendant’s ongoing legitimate business (in the sense that it is not a business that

exists for criminal purposes), or of conducting or participating in an ongoing and legitimate RICO

‘enterprise.’” Id. at 243.




                                                 43
                                                                Case No. 18-cv-60292-BLOOM/Valle


        Here, the Court concludes that the evidence in the record presents genuine issues of

material fact as to continuity, which warrant the denial of Defendants’ Motion for Summary

Judgment. First, with regard to closed-ended continuity, the evidence establishes a series of 538

individual thefts of scrap metal from Plaintiffs’ facility and were delivered to Metals USA. Fleites

Dep. 131:20-132:5; see generally ECF No. [264-7]. These thefts spanned over a period of more

than three years, from approximately April 2014 to January 2018, when Plaintiffs ultimately

uncovered the scheme. Hr’g Tr. 19:16-19, 59:13-15, 83:21-84:20; Abreu Aff. ¶¶ 2-4; Gerding Dep.

43:10-17. Further, facts in the record support the assertion that Defendants committed the

additional predicate acts of placing stolen materials into the stream of commerce, Hr’g Tr. 105:17-

18; Lendian Aff. at 23, ¶ 21; committing wire fraud, see Abreu Aff. ¶¶ 5-6; Hr’g Tr. 93:14-18;

ECF No. [264-8] at 4-5; and the conspiracy to commit these acts, Abreu Aff. ¶¶ 8-9; Hr’g Tr.

100:23-101:13, 148:9-149:5.

        Likewise, with regard to open-ended continuity, the evidence demonstrates issues of

material fact as to the threat of continuing racketeering activity. In particular, the record evidence

establishes ongoing instances of criminal activity, and the threat of such continued activity, at the

time Plaintiffs uncovered the theft ring. Gerding Dep. 49:2-62:6 (regarding Plaintiffs’ discovery

of the ongoing theft scheme through Torres’s confession); Gerding Dep. 61:11-64:25 (regarding

catching Abreu on video giving Torres an envelope of cash); Hr’g Tr. 56:3-10 (same); Hr’g Tr.

83:21-84:20 (regarding Abreu getting fired in February 2018 for his involvement in the theft ring

at Plaintiffs’ facility). Defendants do not provide any factual or evidentiary proof that the scheme’s

duration was discrete or time-limited in nature.15 See Defs.’ CSOF, ECF No. [272] at 1-18.


15
  Cf. Daedalus Capital LLC, 625 F. App’x at 976-77 (no threat of continued racketeering activity “because
[participants’] goal has been realized in the acquiring of the QU Project, and there is no longer a working
relationship between the two companies giving rise to the opportunity for Defendants’ pattern of predicate
acts to persist into the future.” (emphasis added)); Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d


                                                    44
                                                                 Case No. 18-cv-60292-BLOOM/Valle


        Likewise, the facts in evidence demonstrate that many of Plaintiffs’ customers were

victimized by the theft ring because these customers were ultimately undercompensated for the

amount of the material delivered due to the alteration of the scale weights. ECF No. [264-8] at 85-

86 (Abreu: “That the victims are the . . .” Lendian: “The clients.”); Hr’g Tr. 34:5-13 (scale

manipulation resulted in underpaying customers); Gerding Dep. 54:15-57:5 (same); Abreu Aff. ¶¶

17, 19 (regarding altering the weight on Plaintiffs’ scales). The record also contains facts

supporting the assertion that Defendants’ were involved in the theft ring as a way of conducting

their ongoing legitimate business. Fleites Dep. 113:5-114:23; Metals Dep. 27:5-29:19; Rodriguez

Dep. 46:6-15; Lendian Aff. at 22, ¶¶ 6-9; ECF No. [264-8] at 12.

        These facts, and the inferences derived therefrom, present legitimate questions of fact

concerning the continuity element. See Lewis, 934 F.3d at 1179; Bannum, Inc., 901 F.2d at 996.

Moreover, that Defendants’ numerous predicate acts were committed pursuant to a single related

theft scheme does not change the Court’s analysis, given the scheme’s expansive, multi-level

nature. See Gonzalez, 921 F.2d at 1545 (holding that repeated past and ongoing commissions of

predicate acts established the pattern of racketeering activity, despite being “in close temporal

proximity and related to a single importation scheme”). Thus, Defendants have failed to establish

the absence of any genuine issues of material fact as to the continuity element here. As such, the

Defendants’ Motion for Summary Judgment must be denied as to this issue.



771, 782 (7th Cir. 1994) (“In assessing whether a threat of continued racketeering activity exists, we have
made clear that schemes which have a clear and terminable goal have a natural ending point. Such schemes
therefore cannot support a finding of any specific threat of continuity that would constitute open-ended
continuity.”). The mere fact that the theft ring in this case was ultimately uncovered is not sufficient to
establish a lack of continuity. See United States v. Busacca, 936 F.2d 232, 238 (6th Cir. 1991) (“An analysis
of the threat of continuity cannot be made solely from hindsight. . . . The lack of a threat of continuity of
racketeering activity cannot be asserted merely by showing a fortuitous interruption of that activity such as
by an arrest, indictment or guilty verdict.”); Lugo v. State, 845 So. 2d 74, 100 n.50 (Fla. 2003) (“Lugo’s
arrest did not obviate the threat of continued criminal activity by the enterprise with which he was
associated.” (citing State v. Lucas, 600 So. 2d 1093 (Fla. 1992))).


                                                     45
                                                             Case No. 18-cv-60292-BLOOM/Valle


   2. Unjust Enrichment Claim

       Defendants next argue that Plaintiffs’ unjust enrichment claim fails as a matter of law

because it is premised on Defendants’ alleged wrongful conduct, rather than on a benefit conferred

by Plaintiffs. Plaintiffs, on the other hand, argue that the issue of wrongful, as opposed to unjust,

enrichment has been rejected by other federal courts in the Southern District of Florida. Likewise,

Plaintiffs note that their unjust enrichment claim is pled in the alternative, regardless of the issue

of fault, and that Defendants are improperly attempting to revisit their previously unsuccessful

motion to dismiss arguments on this same issue.

       “The elements of an unjust enrichment claim are a benefit conferred upon a defendant by

the plaintiff, the defendant’s appreciation of the benefit, and the defendant’s acceptance and

retention of the benefit under circumstances that make it inequitable for him to retain it without

paying the value thereof.” Fla. Power Corp. v. City of Winter Park, 887 So. 2d 1237, 1242 n.4

(Fla. 2004) (quoting Ruck Bros. Brick, Inc. v. Kellogg & Kimsey, Inc., 668 So. 2d 205, 207 (Fla.

2d DCA 1995)); see also City of Miami v. Bank of Am. Corp., 800 F.3d 1262, 1287 (11th Cir.

2015) (quoting Gonzalez v. Eagle Ins. Co., 948 So. 2d 1, 3 (Fla. 3d DCA 2006)), vacated on other

grounds, 137 S. Ct. 1296 (2017).

       As an initial matter, the Court notes that the allegation in Defendants’ SOF relating to their

unjust enrichment arguments cites only to the Amended Complaint. This allegation states, in full:

       Plaintiffs’ unjust enrichment claim is based upon Defendants alleged wrongful
       conduct, not a benefit conferred by Plaintiffs. Am. Compl., ¶ 110 (“Through the
       fraudulent scheme, Lendian, Metals USA, and Universal (collectively, the
       ‘Lendian Defendants’) have been unjustly enriched at the expense of Plaintiffs.”)
       (emphasis added); id. at 111 (“Plaintiffs conferred a benefit on the Lendian
       Defendants, when the Lendian Defendants acquired the Plaintiffs’ stolen scrap
       metal at well below market rates.”) (emphasis added).

ECF No. [262] ¶ 6.




                                                 46
                                                                  Case No. 18-cv-60292-BLOOM/Valle


        As explained above, a court should “grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a) (emphasis added). A party’s initial burden in moving for

summary judgment is to “inform [] the . . . court of the basis for its motion and . . . identify[] those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material

fact.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993) (quoting Celotex Corp.,

477 U.S. at 323).

        Further, to be entitled to summary judgment, Defendants “must point to specific portions

of the record in order to demonstrate that the nonmoving party cannot meet its burden of proof at

trial.” Celotex Corp., 477 U.S. at 325; see id. (“a party seeking summary judgment always bears

the initial responsibility . . . of identifying those portions of the materials on file which demonstrate

the absence of a genuine issue of material fact”); Four Parcels, 941 F.2d at 1438 n.19 (“In [the

Eleventh Circuit], ‘[e]ven after Celotex, it is never enough simply to state that the non-moving

party cannot meet its burden at trial.’” (quoting Clark, 929 F.2d 604)). In order to satisfy their

burden here, Defendants must provide citations to evidence in the record demonstrating that

Plaintiffs’ cannot meet their burden of proof at trial due to the absence of any genuine issue of fact.

        “[A] sworn complaint constitutes summary-judgment evidence, just as if the same

information had been set out in a declaration.” Sanchez v. Sanchez, No. 5:10CV288-RH/EMT,

2015 WL 5016842, at *1 (N.D. Fla. Aug. 24, 2015) (citing Caldwell v. Warden, FCI Talladega,

748 F.3d 1090, 1098 (11th Cir. 2014); Perry v. Thompson, 786 F.2d 1093, 1095 (11th Cir. 1986)).16



16
   See also Blum v. Morgan Guar. Tr. Co. of N.Y., 709 F.2d 1463, 1466 (11th Cir. 1983) (“A motion for
summary judgment may be made solely on the basis of the complaint, in which case the motion is to be
treated as the functional equivalent of a motion to dismiss for failure to state a claim under Fed. R. Civ. P.


                                                     47
                                                                   Case No. 18-cv-60292-BLOOM/Valle


The single statement included in Defendants’ SOF with regard to unjust enrichment, however, fails

to set forth any evidence establishing the absence of a genuine issue of fact that would entitle them

to summary judgment. Indeed, Defendants’ SOF on this issue, and the corresponding allegations

from Plaintiffs’ Amended Complaint that are cited, do not identify any facts at all, much less facts

indicating that Plaintiffs cannot meet their burden of proof at trial on their unjust enrichment claim.

        Likewise, Judge Zloch previously addressed — and rejected — a nearly identical argument

in Defendants’ motion to dismiss that a claim of unjust enrichment may not be predicated on a

wrong committed by a defendant.

                 A number of courts hold that a claim of unjust enrichment may not be
        predicated on a wrong committed by a defendant. In Guyana Tel. & Tel. Co. Ltd.
        v. Melbourne Inter. Communications, Ltd., the Eleventh Circuit stated in a footnote:
        “As soon as [a] claimant relies on a wrong [to supply the unjust factor], the right
        on which he relies arises from that wrong, not from unjust enrichment.” 329 F.3d
        1241, 1245 n.3 (11th Cir. 2007) (alterations in original) (quoting Peter Birks, Unjust
        Enrichment and Wrongful Enrichment, 79 Tex. L. Rev. 1767, 1783 (2001). See also
        Flint v. ABB, Inc., 337 F.3d 1326, 1330 n.2 (11th Cir. 2003) (citing to the same
        article in a similar footnote). Following the dicta in Guyana, the district court in
        State of Fla., Office of Atty. Gen., Dept. of Legal Affairs v. Tenet Healthcare Corp.,
        dismissed the plaintiffs’ unjust enrichment claim where the unjust enrichment was
        the result of an alleged wrong. 420 F. Supp. 2d 1288 (S.D. Fla. 2005) (as in the
        above styled cause, the unjust enrichment claim accompanied RICO claims). In a
        line of cases following Tenet, federal district courts in Florida have dismissed unjust
        enrichment claims where the mechanism of enrichment was an alleged wrong. See
        e.g. Taxinet Corp. v. Leon, 16-24266-CIV, 2018 WL 3405243, at *7 (S.D. Fla. July
        12, 2018); Freestyle Slides, Inc. v. Super Sweet Air, Inc., No. 6:17-cv-169-Orl-
        41GJK, 2018 WL 3819073, at *4 (M.D. Fla. July 9, 2018); Swipe For Life, LLC v.
        XM Labs, LLC, No. 10-22337-CIV, 2011 WL 13220766, at *5-6 (S.D. Fla. Nov. 8,
        2011); Group Assets, LLC v. Fortress Inv. Group, No. 8:09-CV-1530-T-33EAJ,
        2010 WL 2951508, at *4 (M.D. Fla. June 22, 2010); Tilton v. Playboy Entm’t
        Group, Inc., 88:05-cv-692-T-30TGW, 2007 WL 80858, at *3 (M.D. Fla. Jan. 8,
        2007); Union Pacific R.R. Co. v. Paragon Laboratories, Inc., No. 06-60873-CIV,
        2006 WL 3709619, at *4 (S.D. Fla. Dec. 14, 2006).
                 However, other courts reject this position, and maintain that Florida law
        makes no distinction between wrongful enrichment and unjust enrichment; these
        courts hold that a claim of unjust enrichment may be predicated on a wrong. See
        e.g. State Farm Mutual Auto. Inc. Comp. v. Performance Orthopaedics &

12(b)(6). In this posture, the court must construe the complaint liberally in favor of the plaintiff, taking the
facts as alleged as true. The motion should be denied if a claim has been pleaded.” (citation omitted)).


                                                      48
                                                                  Case No. 18-cv-60292-BLOOM/Valle


        Neurosurgery, LLC, No. 1:17-CV-20028, 2018 WL 2186496, at *14 (S.D. Fla. Feb.
        16, 2018); Absolute Activist Value Master Fund Limited v. Devine, 233 F. Supp. 3d
        1297, 1329 (M.D. Fla. 2017); State Farm Fire & Cas. Co. v. Silver Star Health and
        Rehab Inc., No. 6:10-cv-1103-Orl-31GJK, 2011 WL 6338496, at *6 (M.D. Fla.
        Dec. 19, 2011), aff’d sub nom. State Farm Fire & Cas. Co. v. Silver Star Health &
        Rehab, 739 F.3d 579 (11th Cir. 2013) (the Eleventh Circuit did not address the
        question of whether or not an unjust enrichment claim may be predicated on a
        wrong).[17]

AIM Recycling Fla., LLC v. Metals USA, Inc., No. 18-60292-CIV, 2019 WL 1991946, at *1-2

(S.D. Fla. Mar. 4, 2019). Ultimately, the Court declined to address this argument of Defendants’

motion to dismiss, finding the instant case to be distinguishable, because the unjust enrichment

claim was adequately pled in the alternative, irrespective of fault. Id. at *2 (citing United States v.

Liberty Ambulance Serv., Inc., No. 3:11-cv-587-J-32MCR, 2016 WL 81355, at *4 (M.D. Fla. Jan.

7, 2016) (allowing unjust enrichment claim to be pled in the alternative to plaintiff’s legal claims

in anticipation of defendants claiming that no wrong occurred); Senior Management, Inc. v. United

Health Adm’rs, Inc., No. 8:12-cv-2321-T-30MAP, 2013 WL 3285419, at *4 (M.D. Fla. June 27,

2013) (dismissing plaintiff’s unjust enrichment claim because it was predicated on an alleged

wrong, but granting leave to amend complaint to plead unjust enrichment in the alternative)).

        Given the failure to demonstrate the absence of any triable issue of fact, the Court

concludes that Defendants’ unjust enrichment arguments constitute an improper attempt to

relitigate their previously unsuccessful motion to dismiss arguments. Further, the Court agrees

with Judge Zloch’s reasoning above. Plaintiffs have pled their unjust enrichment claim here in the

alternative and “[i]rrespective of issues of fault,” ECF No. [24] ¶ 113, and the Court need not

address the issue of whether an unjust enrichment claim may be predicated on an alleged wrong.




17
   But see Rajput v. City Trading, LLC, 476 F. App’x 177, 180 (11th Cir. 2012) (reversing dismissal of
plaintiff’s complaint alleging facts connecting defendants to the alleged fraud sufficient “to support a claim
of unjust enrichment based on Defendants’ control of funds illicitly gained through the fraud”).


                                                     49
                                                           Case No. 18-cv-60292-BLOOM/Valle


Therefore, the Court concludes that Defendants are not entitled to summary judgment on Plaintiffs’

unjust enrichment claim.

 V.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Plaintiffs’ Renewed Motion for Partial Summary Judgment as to Liability, ECF

                No. [263], is DENIED.

             2. Defendants’ Motion for Summary Judgment, ECF No. [261], is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on January 13, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                               50
